Exhibit 10.47

HOTEL PURCHASE AND SALE AGREEMENT

THIS HOTEL PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of
January 13, 2014 (the “Effective Date”), by and between CSC GEORGIAN TERRACE
LIMITED PARTNERSHIP, a Delaware limited partnership, having an address at c/o
Fremont Realty Capital, L.P., 199 Fremont Street, San Francisco, CA 94105
(“Seller”), and SOTHERLY HOTELS INC., a Maryland corporation, having an address
at 410 West Francis Street, Williamsburg, VA 23185 (“Buyer”).

W I T N E S S E T H:

WHEREAS, Seller is the owner of the fee simple interest in that certain real
property (the “Land”) located in Land Lot 49 of the 14th District, City of
Atlanta, Fulton County, Georgia and being more particularly described on Exhibit
A-1, attached hereto and made a part hereof, and that certain hotel located on
the Land, and currently known as the “The Georgian Terrace,” together with all
other buildings and improvements located on the Land, including without
limitation, the parking garage, and all fixtures therein (all such property,
together with all of Seller’s right, title and interest in and to the Property
(as such term is defined on Exhibit A-2, attached hereto and made a part
hereof), is hereafter referred to as, collectively, the “Hotel”); and

WHEREAS, Buyer desires to purchase and Seller desires to sell to Buyer all of
Seller’s right, title, and interest in and to the Hotel.

NOW, THEREFORE, in consideration of the foregoing and the mutual warranties,
representations, covenants, and agreements herein contained, the parties hereto
agree as follows:

Section 1. Definitions. Seller and Buyer hereby agree that all capitalized terms
used but not defined herein shall have the meanings ascribed thereto in Exhibit
A-2 attached hereto and made a part hereof or as otherwise set forth herein.
Seller and Buyer hereby further agree that the following terms shall have the
following definitions in this Agreement:

(a) “Alleyway Parcel”: That certain real property located in Land Lot 49 of the
14th District, City of Atlanta, Fulton County, Georgia and being more
particularly described on Exhibit A-3, attached hereto and made a part hereof.

(b) “ATM Agreement”: That certain ATM Cash Dispenser Location Agreement, dated
as of January 28, 2011, by and between American Consumer Financial Network and
Georgian Terrace Hotel, as such may have been amended from time to time.

(c) “Business Day”: Any day other than a Saturday, Sunday or other day on which
banks are authorized or required by law to be closed in Atlanta, Georgia.

(d) “Closing”: As defined in Section 8.1.

(e) “Closing Conditions”: As defined in Section 8.2.

(f) “Closing Date”: As defined in Section 8.1.

 



--------------------------------------------------------------------------------

(g) “Closing Statement”: As defined in Section 8.3(e).

(h) “Code”: Internal Revenue Code of 1986, as amended, modified or supplemented
from time to time.

(i) “Conveyance Documents”: As defined in Section 8.3.

(j) “Cut-Off Time”: 12:01 a.m. (Eastern Time) on the morning of the Closing
Date.

(k) “Earnest Money”: As defined in Section 4.1.

(l) “Equipment Leases”: Those equipment leases with respect to equipment located
at, or used in connection with, the Hotel which are listed on Exhibit D attached
hereto and made a part hereof.

(m) “Escrow Agent”: Metropolitan Title Insurance Agency, Inc., 1820 The
Exchange, Suite 550, Atlanta, Georgia 30339.

(n) “Existing Construction Contract”: That certain Elevator Modernization
Proposal for the Georgian Terrace Hotel, Atlanta, Georgia, dated as of June 15,
2012, prepared for John Johnson, by Fujitec America, Inc., and entered into by
and among Bill Dehlman, as sales manager, Seller and Fujitec America, Inc. for
work to be performed to the elevators located on the Property.

(o) “Governmental Authority”: Any federal, state, city, county or other
governmental or quasi-governmental department, entity, authority, commission,
board, bureau, court or agency, or any instrumentality of any of the foregoing.

(p) “Hotel”: As defined in the Recitals.

(q) “Inventory”: All merchandise, goods, materials and supplies owned by Seller
and used or intended for use at, or held for sale in connection with, the
business of the Hotel, including, without limitation, (i) food and liquor in
unbroken packages, (ii) raw and uncooked food, beverages, and other saleable
merchandise stored, (iii) reserve stocks of operating supplies not in use,
(iv) engineering and maintenance supplies, and (v) housekeeping supplies.

(r) “Legal Requirement”: Any law, enactment, statute, code, ordinance, order,
rule, regulation, judgment, decree, writ, injunction, authorization, covenant,
condition, restriction or agreement, or other direction or requirement of any
Governmental Authority, which pertains to the Property or any portion thereof or
to the ownership, use, operation, maintenance, possession, construction,
reconstruction, repair or alteration of the Property or any portion thereof.

(s) “Management Agreement”: That certain Hotel Management Agreement between
Seller and Crescent Hotels & Resorts, LLC dated as of January 2, 2008, as such
may have been amended from time to time.

 

2



--------------------------------------------------------------------------------

(t) “Manager”: Crescent Hotels & Resorts LLC, a Delaware limited liability
company.

(u) “Permits”: All licenses, permits, certificates and other approvals issued or
granted by any Governmental Authority and owned by Seller (to the extent such
Permits pertain to the Hotel), including those secured for Seller by Manager and
used in or relating to the ownership, occupancy or operation of the Hotel (but
specifically excluding any and all permanent or temporary liquor licenses
associated with the Hotel issued in the name of Seller or Manager), and in each
instance as described above, which are capable of assignment by Seller or
Manager to Buyer in accordance with the provisions of this Agreement.

(v) “Preferred Hotel Group Agreement”: That certain Summit Hotels & Resorts
Contract between Seller and Preferred Hotel Group, Inc. (d/b/a Summit Hotels &
Resorts), with a commencement date of December 28, 2011, as such may have been
amended from time to time.

(w) “Rejected Service Contracts”: As defined in Section 10.7.

(x) “Reports”: As defined in Section 5.3.

(y) “Seller’s Broker”: As defined in Section 15.4(a).

(z) “Service Contracts”: The service, supply, maintenance and other contracts to
which Seller or Manager is a party, which are listed on Exhibit B attached
hereto and made a part hereof.

(aa) “Sixt Agreement”: That certain Concession Agreement between Seller and Sixt
Rent A Car, LLC, dated as of March 11, 2013, as such may have been amended from
time to time.

(bb) “Terminated Contracts”: Means, collectively, the Management Agreement and
the Rejected Service Contracts.

(cc) “Title Company”: Commonwealth Land Title Insurance Company, acting by and
through its agent, Metropolitan Title Insurance Agency, Inc., 1820 The Exchange,
Suite 550, Atlanta, Georgia 30339, Attention: Ray Zemanek, or a national title
insurance company selected by Buyer.

(dd) “Title Policy”: As defined in Section 8.2(b)(ix).

(ee) “Withholding Certificate”: A certificate of Seller in form and substance
satisfactory to Seller and as required by Georgia law to avoid or address the
withholding of any state income tax upon the sale of real property.

Section 2. Agreement of Sale and Purchase. Seller agrees to sell, transfer,
convey and assign to Buyer, and Buyer agrees to purchase, accept and assume from
Seller, upon the terms and conditions set forth in this Agreement, all of the
Property, which Property includes any and all personal property owned by Seller
which is, in each case, currently used or purchased

 

3



--------------------------------------------------------------------------------

and used prior to the Closing in operating the Hotel. Buyer acknowledges and
agrees that, except for Seller’s representations and warranties expressly set
forth herein, Buyer is purchasing the Property in its “AS-IS, WHERE IS”
condition “WITH ALL FAULTS” as of the Closing Date without any warranties,
representations, or guarantees as to its condition (including, without
limitation, environmental condition), fitness for any particular purpose,
merchantability or any other warranty of any kind, nature or type whatsoever
from or on behalf of Seller, except to the extent specifically set forth in this
Agreement.

Section 3. Purchase Price.

3.1. The consideration for the purchase of the Hotel shall be SIXTY-ONE MILLION
AND NO/100 DOLLARS ($61,000,000.00) (the “Purchase Price”), which shall be paid
by Buyer (through Escrow Agent) to Seller at the Closing in immediately
available funds by wire transfer to such account or accounts that Seller shall
designate in writing to Buyer and Escrow Agent at least two (2) Business Days
prior to the Closing Date; provided, however, that such amount shall be reduced
by the Earnest Money and adjusted for Closing adjustments and credits as
provided for in Section 9 below and elsewhere in this Agreement.

3.2. No adjustment shall be made to the Purchase Price except as explicitly set
forth in this Agreement.

3.3. Seller and Buyer agree that the Purchase Price shall be allocated among the
Land and Property as determined by agreement of the parties prior to the Closing
for U.S. federal, state and local tax purposes in accordance with Section 1060
of the Code. Buyer shall, within ten (10) days after the Effective Date, prepare
and deliver to Seller for its review a schedule allocating the Purchase Price
(and any other items that are required for U.S. federal income tax purposes to
be treated as part of the Purchase Price) among the Land and Property (such
schedule, the “Allocation”). Seller shall review such Allocation and provide any
objections to Buyer within ten (10) days after the receipt thereof. If Seller
raises any objection to the Allocation, then the parties hereto will negotiate
in good faith to resolve such objection(s). Upon reaching an agreement on the
Allocation, Buyer and Seller shall (a) cooperate in the filing of any forms
(including Form 8594 under Section 1060 of the Code) with respect to the
Allocation as finally resolved, including any amendments to such forms required
pursuant to this Agreement with respect to any adjustment to the Purchase Price
and (b) shall file all U.S. federal, state and local tax returns and related tax
documents consistent with such Allocation, as the same may be adjusted pursuant
to this Agreement. Notwithstanding the foregoing to the contrary, if, after
negotiating in good faith, the parties hereto are unable to agree on a mutually
satisfactory Allocation, then each of Buyer and Seller shall use its own
allocation for purposes of this Section 3.3.

3.4. Buyer and Seller acknowledge and agree that TIME IS OF THE ESSENCE with
respect to the performance by the parties of their respective obligations set
forth in this Agreement on the Closing Date.

3.5. Buyer expressly agrees and acknowledges that Buyer’s obligations hereunder
are not in any way conditioned upon or qualified by Buyer’s ability to obtain
financing of any type or nature whatsoever (i.e., whether by way of debt
financing or equity investment, or otherwise) to consummate the purchase of the
Property contemplated hereby.

 

4



--------------------------------------------------------------------------------

Section 4. Earnest Money.

4.1. Within two (2) Business Days of the Effective Date (the “Deposit Date”),
Buyer shall deposit with Escrow Agent cash in an amount equal to One Million AND
No/100 DOLLARS ($1,000,000.00) (together with all accrued interest thereon, the
“Earnest Money”) in immediately available funds by wire transfer to such account
as Escrow Agent shall designate to Buyer. The Earnest Money shall be
nonrefundable to Buyer except as otherwise expressly provided in this Agreement.
If the Earnest Money is not deposited by Buyer by 5:00 p.m. Eastern Time on the
Deposit Date, Seller shall have the right, in Seller’s sole and absolute
discretion, upon written notice to Buyer delivered prior to Buyer’s deposit of
the Earnest Money with Escrow Agent, to terminate this Agreement, whereupon
neither party hereto shall have any further rights or obligations hereunder
except for those that expressly survive the termination of this Agreement.

4.2. Within two (2) Business Days following Escrow Agent’s receipt of the
Earnest Money, Escrow Agent shall deposit and hold the Earnest Money in escrow
in an interest-bearing bank account at a federally insured, nationally
recognized, money center banking institution until the Closing or sooner
termination of this Agreement and shall hold or apply such proceeds in
accordance with the terms of this Section 4.2. Seller and Buyer understand that
no interest is earned on the Earnest Money during the time it takes to transfer
the Earnest Money into and out of such bank account. At the Closing, the Earnest
Money shall be paid by Escrow Agent to, or at the direction of, Seller, and
Buyer shall receive a credit towards the Purchase Price for the Earnest Money.
If for any reason the Closing does not occur and either party makes a written
demand upon Escrow Agent for payment of such amount, Escrow Agent shall, within
one (1) Business Day following receipt of such notice give written notice to the
other party of such demand. If Escrow Agent does not receive a written objection
within ten (10) Business Days after such party’s actual receipt of such notice,
then Escrow Agent shall be authorized to make such payment. If Escrow Agent does
receive such written objection within such ten (10) Business Day period or if
for any other reason Escrow Agent in good faith shall elect not to make such
payment, then Escrow Agent shall continue to hold such amount until otherwise
directed by joint written instructions from the parties to this Agreement or a
final judgment of a court of competent jurisdiction. However, Escrow Agent shall
have the right at any time to interplead any disputed portion of the Earnest
Money into court. Escrow Agent shall give written notice of such deposit into
court to Seller and Buyer. Upon such deposit into court Escrow Agent shall be
relieved and discharged of all further obligations and responsibilities
hereunder.

4.3. The parties acknowledge and agree that:

(a) Escrow Agent is acting solely as a stakeholder at the parties’ request and
for their convenience, and that Escrow Agent shall not be deemed to be the agent
of either of the parties;

(b) Escrow Agent shall not be liable to Buyer or Seller for any act or omission
on its part, other than for its gross negligence or willful misconduct;

 

5



--------------------------------------------------------------------------------

(c) The selection of Wells Fargo Bank, N.A., whose address is 360 Interstate
North Parkway, Atlanta, Georgia 30339 (the “Depository”) is approved by the
parties as the depository for the Earnest Money;

(d) The parties have had the opportunity to make independent inquiry of the
Depository, or have waived the opportunity to do so, and Escrow Agent shall have
no liability in the event of the failure, insolvency or inability of the
Depository to pay the Earnest Money (including accrued interest thereon) upon
demand for withdrawal;

(e) The parties are familiar with the Federal Deposit Insurance Corporation’s
limitations on insured payments made on accounts in excess of $250,000 and the
cumulative effect of other accounts held or owned by the parties in the
Depository;

(f) Except as specifically set forth in this Agreement, Escrow Agent is
prohibited from withdrawing all or any portion of the Earnest Money (including
accrued interest thereon); and

(g) Escrow Agent shall have no liability for any levies by taxing authorities
based upon the taxpayer identification number used to establish the
interest-bearing account at the Depository for the Earnest Money.

4.4. Seller and Buyer shall jointly and severally indemnify and hold Escrow
Agent harmless from and against all costs, claims and expenses, including
reasonable attorneys’ fees and disbursements incurred in connection with the
performance of Escrow Agent’s duties hereunder.

4.5. Escrow Agent has acknowledged its agreement to these provisions by
executing this Agreement in the place indicated following the signatures of
Seller and Buyer.

Section 5. Due Diligence.

5.1. Subject to the terms and conditions of this Agreement and that certain
Inspection Agreement, dated as of January 6, 2014, by and between Buyer and
Seller (the “Access and Indemnity Agreement”), Buyer shall have a period (the
“Due Diligence Period”), expiring at 5:00 p.m. Eastern Time on February 21, 2014
to, in good faith, perform and complete, at Buyer’s sole cost and expense, its
due diligence review, examination and inspection of all matters relating to
Buyer’s acquisition of the Land and Property, including, without limitation, the
review of any title reports, title commitments and surveys of the Land, the
Property, the Leases, the Equipment Leases, the Service Contracts, and any and
all other documents evidencing or relating to or otherwise constituting a part
of the Hotel, and all financial and title information in respect of the Hotel
and the operation and management thereof, and the performance of any and all
physical inspections and environmental studies and property condition reports of
the Hotel which Buyer deems prudent to conduct (all of the foregoing being
herein referred to as “Buyer’s Due Diligence”). Buyer acknowledges and agrees
that Manager may, in its sole discretion, require Buyer to enter into a
confidentiality agreement or other similar agreement prior to providing any
confidential information of Manager requested by Buyer as part of Buyer’s Due
Diligence, and if so required, Buyer shall enter into such Manager
confidentiality agreement.

 

6



--------------------------------------------------------------------------------

In the event Buyer’s Due Diligence, or any part thereof, is unsatisfactory to
Buyer, in its sole, but good faith discretion, this Agreement may be terminated
by Buyer by delivering written notice to Seller and Escrow Agent on or prior to
the expiration of the Due Diligence Period (the “Due Diligence Termination
Notice”), in which event Escrow Agent shall disburse the entire Earnest Money to
Buyer, and, upon such disbursement, this Agreement shall automatically
terminate, and shall be deemed null and void and of no further force or effect,
and neither party shall have any rights or obligations against or to the other
except those which expressly survive such termination. If Buyer fails to deliver
the Due Diligence Termination Notice to Seller and Escrow Agent on or prior to
the expiration of the Due Diligence Period, Buyer shall be deemed to have
accepted the results of Buyer’s Due Diligence, this Agreement shall remain in
full force and effect in accordance with its terms and conditions, and the
Earnest Money shall become nonrefundable to Buyer and the sole property of
Seller. It is understood and agreed that TIME SHALL BE OF THE ESSENCE with
respect to the giving of the Due Diligence Termination Notice.

5.2. During the Due Diligence Period, Seller shall, to the extent such documents
or information are in Seller’s possession, deliver (via physical delivery or by
providing access to a so-called “electronic diligence site” or otherwise make
reasonably available to Buyer) or make available to Buyer and its
representatives for inspection at the Hotel or at the office of Seller or
Manager, certain information or documents reasonably requested by Buyer, as
Buyer may reasonably determine to be necessary or appropriate, in order to
facilitate Buyer’s Due Diligence efforts.

5.3. Buyer shall give Seller at least two (2) Business Days prior written notice
of Buyer’s request to enter the Hotel, which notice shall include evidence of
Buyer’s property damage and liability insurance policies in form and amounts
reasonably acceptable to Seller. Buyer shall at all times conduct Buyer’s Due
Diligence in compliance with applicable law and the terms of the agreements
encumbering the Hotel, in a manner so as not to unreasonably disturb Manager or
any guests or tenants or other occupants and/or invitees of the Hotel in any
respects, and/or cause damage, loss, cost or expense to Seller, Manager, the
Hotel or tenants or guests or other occupants and/or invitees of the Hotel.
Further, without interference with or disturbance of the then use, management,
operation and enjoyment of the Hotel (as applicable) by any such parties in any
respects; Buyer (a) shall promptly restore the Hotel to its condition
immediately preceding Buyer’s inspection and examination thereof; (b) shall keep
the Hotel free and clear of any mechanics’ liens or materialmans’ liens in
connection with Buyer’s Due Diligence; (c) unless waived by Seller, shall at all
times be accompanied by a representative of Seller when at the Hotel; (d) shall
not contact Manager, any guests or tenants or other occupants or invitees of the
Hotel, or any Governmental Authority (except to obtain a standard third party
zoning report) having jurisdiction over the Hotel without Seller’s prior express
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed; provided, however, that Buyer (i) subject to the provisions of any
confidentiality agreement that Manager may require Buyer to enter into prior to
making such contact, may contact and make inquiry of the Hotel’s General
Manager, Controller, Director of Sales, Director of Engineering, Director of
Food and Beverage and Human Resources Director, (ii) may review or examine any
public records or files with respect to the Hotel and (iii) may contact and make
inquiry of any Governmental Authority or official, provided that the Hotel (or
any part thereof, including without limitation, the Hotel) is not identified nor
can reasonably be identified during such contact; and (e) shall, unless and
until the

 

7



--------------------------------------------------------------------------------

Closing occurs, keep all information obtained by Buyer in connection with
Buyer’s Due Diligence, including without limitation, all Reports, confidential
in accordance with the provisions hereof. Notwithstanding the foregoing, Buyer
shall be permitted to discuss all information it obtains in connection with its
Due Diligence, including without limitation, all Reports with its attorneys,
potential lenders, and consultants provided all parties keep the information
confidential in accordance with the provisions hereof. In the event that Closing
does not occur hereunder for any reason, at the written request of Seller, Buyer
shall, to the extent not prohibited by Buyer’s agreements with the providers of
such Reports, provide Seller with copies of any engineering property condition
assessment reports, third party environmental reports and the third party MAI
appraisal reports (collectively, the “Reports”), if any, commissioned and
received by Buyer in connection with Buyer’s Due Diligence. Unless and until the
Closing occurs, Buyer shall keep the Reports confidential in accordance with
this Agreement. The provisions of this Section 5.3 and the obligations of Seller
and Buyer hereunder shall survive the termination of this Agreement.

5.4. Buyer shall not, and shall not permit its employees, consultants,
representatives, engineers agents, affiliates, successors or assigns to conduct
any soil tests or sampling or any boring, digging, drilling or other physical
intrusion or destructive testing of the Land and/or any of the Improvements
(collectively, “Testing”), except at reasonable times and with the prior written
consent of Seller, which consent may be withheld or conditioned at Seller’s
reasonable discretion. Upon completion of any Testing, Buyer shall, at Buyer’s
sole cost and expense, promptly restore the Hotel to its condition existing
prior to the commencement of such Testing. Buyer hereby agrees to protect,
defend, indemnify and hold harmless Seller, Manager and their affiliates and
direct and indirect owners, and their respective employees, agents,
representatives, successors and assigns from and against any and all
liabilities, actions, suits, mechanics’ liens, materialmans’ liens, judgments,
losses, costs, damages, expenses (including, without limitation, reasonable
attorneys’ fees and expenses), claims and demands of any nature whatsoever
(except to the extent of the discovery or identification of existing conditions
or liabilities) suffered or incurred by or made against Seller, Manager and
their affiliates and direct and indirect owners, and their respective employees,
agents, representatives, successors and assigns, arising out of or in any way
relating to the acts or omissions of Buyer or its affiliates and their
respective employees, consultants, representatives, engineers agents, successors
or assigns in conducting Buyer’s Due Diligence, any Testing or any other
activities by or on behalf of Buyer. The provisions of this Section 5.4 and the
obligations of Buyer hereunder shall survive the Closing or the earlier
termination of this Agreement.

Section 6. Title and Survey.

6.1. Title Objections. At any time during the Due Diligence Period, Buyer may
notify Seller in writing (the “Title Objection Notice”) of any objections Buyer
may have to Seller’s title to the Hotel disclosed by any title report obtained
by Buyer from the Title Company or any matters disclosed by any survey of the
Land and Improvements obtained by Buyer (collectively, the “Title Objections”),
which notice shall also include a copy of such title report and survey. Subject
to the provisions of Section 6.2 below, any item contained in the title report
or in the survey to which Buyer does not object during the Due Diligence Period
shall be deemed acceptable to Buyer (collectively, the “Agreed Exceptions”). If
Buyer shall timely provide the Title Objection Notice to Seller, then Seller may
elect to cure such objections, including without limitation, by endorsement or
other title insurance action, by providing written

 

8



--------------------------------------------------------------------------------

notice thereof to Buyer (the “Title Objection Response”) within seven (7) days
of Seller’s receipt of the Title Objection Notice. If Seller is unable to or
elects not to satisfy Buyer’s objections, then Buyer may terminate this
Agreement as provided in Section 5.1 above, by providing written notice of such
termination within five (5) days of Buyer’s receipt of the Title Objection
Response. If Seller has made an offer to Buyer to cure any Title Objection made
by Buyer, which has been accepted by Buyer, Seller shall use its reasonable
efforts to so cure said Title Objection on or prior to Closing, but shall not be
in default hereunder for Seller’s failure to do so. In the event that Seller is
unable to so cure said Title Objection on or prior to the Closing, then Buyer
may terminate this Agreement by delivering written notice of such termination to
Seller and Escrow Agent, in which event Escrow Agent shall disburse the entire
Earnest Money to Buyer, and, upon such disbursement, this Agreement shall
automatically terminate, and shall be deemed null and void and of no further
force or effect, and neither party shall have any rights or obligations against
or to the other except those which expressly survive such termination.

6.2. “Gap” Defects. If, following the approval of the state of title, any
updates of the title report or surveys from time to time disclose any additional
exceptions to title or survey defects or other matters (“Additional Title
Matters”) not previously disclosed during the Due Diligence Period, which
Additional Title Matters are not acceptable to Buyer, in Buyer’s reasonable
discretion, then Buyer shall have the right to make additional objections to
Seller until the earlier of (a) two (2) Business Days after receipt of such
updated title report or survey (as the case may be) which discloses the
Additional Title Matters or (b) the day before Closing, in which case Seller may
elect to cure such Additional Title Matters to which Buyer has so objected.
Seller shall be entitled to extend the Closing Date for up to thirty (30) days
to respond to such objections; provided, that, Buyer shall have all of the
rights set forth in Section 6.1 above in the event that Buyer, in Buyer’s sole
discretion, is not satisfied with the results of any cure efforts by Seller, or
Seller is unable to or elects not to satisfy Buyer’s objections,

6.3. Acceptance of Title. Buyer expressly acknowledges and agrees that Seller
has not made and shall not make any representations or warranties of title with
respect to the Hotel and that Buyer’s obligations hereunder are not in any way
conditioned upon or qualified in any manner by the removal or discharge of any
encumbrances or liens affecting the Hotel (except as otherwise expressly
provided for in Section 6.1 and Section 6.2 above and Section 6.4 below).

6.4. Permitted Exceptions. Subject to the other provisions of this Section 6.4,
except as approved by Buyer in writing, the Hotel shall be conveyed subject to
the following matters, which are collectively hereinafter referred to as the
“Permitted Exceptions”:

(a) the Agreed Exceptions and any Additional Title Matters acceptable to Buyer;

(b) any matters contained in a Title Objection or any Additional Title Matters
not acceptable to Buyer which, subject to Buyer’s right to terminate this
Agreement pursuant Section 6.1 or Section 6.2 above, Seller has elected not to
cure;

(c) matters affecting the condition of title to the Hotel created by or with the
written consent of Buyer; and

 

9



--------------------------------------------------------------------------------

(d) all real estate taxes and assessments not yet due and payable as of the
Closing Date.

Notwithstanding the foregoing provisions of this Section 6.4 to the contrary,
if, at the Closing, the Hotel is subject to any mortgages, unpaid real estate
taxes attributable to the period prior to the Closing, or any liens or other
encumbrances which are in a liquidated amount which may be satisfied by the
payment of money and which are the result of the affirmative acts of Seller to
encumber the Hotel after the Due Diligence Period, then Seller shall be
obligated to pay the same.

Section 7. Representations and Warranties; Interim Operation.

7.1. Seller’s Representations and Warranties. Seller hereby represents and
warrants to Buyer as follows:

(a) Seller’s Existence. Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of Delaware, and is
qualified to do business in the State of Georgia.

(b) Authority.

(i) Seller has full power and authority to sell the Hotel and to comply with the
provisions of this Agreement. The execution and delivery of this Agreement by
Seller and the consummation by Seller of the transactions contemplated by this
Agreement are within Seller’s capacity and all requisite action has been taken
to make this Agreement valid and binding on Seller in accordance with its terms.

(c) No Legal Bar. The execution by Seller of this Agreement and the consummation
by Seller of the transaction contemplated hereby does not and on the Closing
Date will not (i) result in any material breach of or default under any
indenture, agreement, instrument or obligation to which Seller is a party or
which affects all or any portion of the Hotel, or (ii) to Seller’s knowledge,
constitute a violation in any material respect of any Legal Requirement.

(d) No Consents. Except for the approval of Governmental Authorities in
connection with the transfer of the Licenses and Permits, to Seller’s knowledge,
no consent, license, approval, order, permit or authorization of any court,
administrative agency or commission is required to be obtained in connection
with Seller’s execution and performance of this Agreement. This representation
is not intended to and shall not be deemed to include any liquor licenses
required in order to serve alcoholic beverages at the Hotel.

(e) Litigation. To Seller’s knowledge, except as described on Exhibit C attached
to and made a part hereof, there are no actions, suits, proceedings (including
condemnation proceedings), arbitrations, investigations or other legal,
administrative or other proceedings pending or, to Seller’s knowledge,
threatened against Seller that (i) seeks restraint, prohibition, damages or
other relief in connection with this Agreement or Seller’s authority to convey
the Hotel, or (ii) would delay consummation of the transactions contemplated
hereby.

 

10



--------------------------------------------------------------------------------

(f) Service Contracts. To Seller’s knowledge, the Service Contracts described on
Exhibit B attached hereto and made a part hereof comprise all of the service
contracts which affect the ownership, maintenance, operation, provisioning or
equipping of the Hotel, other than the Management Agreement, the Existing
Construction Contract, the Equipment Leases, the ATM Agreement, the Preferred
Hotel Group Agreement or the Sixt Agreement. Seller shall provide, or shall
request that Manager provide, true, correct and complete copies of all Service
Contracts (other than the Management Agreement), including, without limitation,
the Existing Construction Contract, the Equipment Leases, the ATM Agreement, the
Preferred Hotel Group Agreement and the Sixt Agreement to Buyer within five
(5) Business Days following the Effective Date.

(g) Leases; Equipment Leases. Other than the Sixt Agreement, the ATM Agreement
and various month-to-month parking agreements with respect to the parking garage
located at the Hotel, there are no Leases that affect any portion of the Land or
the Improvements. To Seller’s knowledge, the Equipment Leases described on
Exhibit D attached hereto and made a part hereof comprise all of the equipment
leases that affect any portion of the Land or the Improvements. To Seller’s
knowledge, neither Seller nor any tenant is in default in any material respect
under the Sixt Agreement, the ATM Agreement or any of the Equipment Leases.
True, correct and complete copies of the Sixt Agreement, the ATM Agreement and
all of the Equipment Leases have been delivered by Seller to Buyer prior hereto
or contemporaneously herewith, or shall be delivered by Seller or Manager within
five (5) Business Days following the Effective Date.

(h) Permits; Liquor License.

(i) To Seller’s knowledge, the Permits described on Exhibit E attached hereto
and made a part hereof comprise all of the Permits which are required for the
continued use, occupancy and/or operation of the of the Hotel. Except as may be
otherwise specified on Exhibit E, to Seller’s knowledge, (y) the Permits are in
full force and effect, and have not expired, lapsed, terminated or been revoked,
and (z) no violation of any Permit exists. Seller shall provide, or shall
request that Manager provide, true, correct and complete copies of all Permits
to Buyer within five (5) Business Days following the Effective Date.

(ii) To Seller’s knowledge, Manager has title to the liquor license for the
Hotel, and has paid all fees pertaining to such liquor license which are now due
and payable.

(i) Employees. Seller does not have any employees. All persons employed in the
management of the Hotel are employees of Manager.

(j) Notices of Violation. To Seller’s knowledge, except as set forth on Exhibit
C attached hereto, Seller has not received any written notices or citations
relating to outstanding alleged violations of applicable law relating to the
Hotel from any applicable Governmental Authorities.

(k) Hotel Financial Statements. Seller shall provide to Buyer true, correct and
complete copies of financial statements for the Hotel for calendar year(s) 2011,

 

11



--------------------------------------------------------------------------------

2012 and year-to-date period ending October 31, 2013 (the “Hotel Financial
Statements”) within five (5) Business Days following the Effective Date, and for
year-to-date period ending December 31, 2013 when such statements become
available. Buyer acknowledges and agrees that the Hotel Financial Statements
have been prepared by Manager and that Seller does not and shall not represent
or warrant to Buyer as to the accuracy or completeness of any such items. To
Seller’s knowledge, the Hotel Financial Statements do not contain, as of the
date of preparation, any untrue statement of a material fact or intentionally
omits to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

The representations and warranties of Seller under this Section 7.1 shall
survive Closing for six (6) months.

Notwithstanding anything contained in this Section 7.1 to the contrary, in the
event that Buyer shall not have delivered a Due Diligence Termination Notice on
or prior to the expiration of the Due Diligence Period in accordance with
Section 5.1 above, and shall have obtained direct knowledge, based on its due
diligence review, examinations and inspections, which would in any manner
contradict any of Seller’s representations and warranties in Sections 7.1(e)
through (k), inclusive, as of the Effective Date, Buyer shall disclose such
knowledge to Seller in writing and Seller’s representations and warranties in
Sections 7.1(e) through (k), inclusive, shall be deemed modified thereby;
provided, however, Buyer’s failure to deliver such written disclosure to Seller,
modifying Seller’s representations and warranties in Sections 7.1(e) through
(k), inclusive, as of the Effective Date, shall in no event be deemed a breach
or default by Buyer hereunder, but Buyer’s actual knowledge of the inaccuracy or
incompleteness of Seller’s representations and warranties in Sections 7.1(e)
through (k), inclusive, as of the Effective Date, shall be deemed to be included
within those warranties and representations contained in Seller’s
recertification delivered pursuant to Section 8.3(i) of this Agreement which are
no longer true, correct and complete as of the Closing Date.

7.2. Buyer’s Representations and Warranties. Buyer hereby represents and
warrants to Seller as follows:

(a) Buyer’s Existence. Buyer is a corporation, duly organized, validly existing
and in good standing under the laws of the State of Maryland and is, or shall be
prior to Closing, qualified to do business in the State of Georgia.

(b) Authority. Buyer has full power and authority to purchase the Hotel and to
comply with the provisions of this Agreement. The execution and delivery of this
Agreement by Buyer and the consummation by Buyer of the transactions
contemplated by this Agreement are within Buyer’s capacity and all requisite
action has been taken to make this Agreement valid and binding on Buyer in
accordance with its terms.

(c) No Legal Bar. The execution by Buyer of this Agreement and the consummation
by Buyer of the transaction hereby contemplated does not and on the Closing Date
will not (i) result in any material breach of or default under any indenture,
agreement, instrument, or obligation to which Buyer is a party, or
(ii) constitute a violation in any material respect of any Legal Requirement.

 

12



--------------------------------------------------------------------------------

(d) Ability to Close. Buyer has the financial capability to pay the Purchase
Price and perform and observe the duties and obligations of Buyer under this
Agreement on a timely basis. Buyer acknowledges that Buyer’s ability to arrange
debt or equity financing is not a condition of Buyer’s obligation to purchase
the Hotel.

(e) Litigation and Other Proceedings. There are no judgments unsatisfied against
Buyer or consent decrees or injunctions to which Buyer is subject, and there is
no litigation, claim or proceeding pending or, to Buyer’s knowledge and belief,
threatened against or relating to Buyer, nor does Buyer know or have reasonable
grounds to know of any basis for any such action or of any governmental
investigation relative to Buyer. Buyer is not in the hands of a receiver nor has
it commenced a voluntary bankruptcy proceeding or consented to or acquiesced in
an involuntary bankruptcy with respect to Buyer, nor has an act of bankruptcy or
an order for relief been entered with respect to Buyer.

The representations and warranties of Buyer under this Section 7.2 shall survive
Closing for six (6) months.

7.3. Anti-Terrorism Laws.

(a) Neither Buyer, nor Seller nor, to such party’s knowledge, any of its
respective direct or indirect owners, is in violation of any laws or regulations
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including,
without limitation, Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (as modified, supplemented or amended from time to time, the
“Executive Order”) and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

(b) Neither Buyer, nor Seller nor, to such party’s actual knowledge, any of its
respective direct or indirect owners, brokers or other agents acting or
benefiting from the transaction contemplated by this Agreement, is a Prohibited
Person. A “Prohibited Person” is any of the following:

(i) A person or entity that is listed in the Annex to, or is otherwise subject
to the provisions of, the Executive Order;

(ii) A person or entity owned or controlled by, or acting for or on behalf of,
any person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;

(iii) A person or entity with whom any lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) A person or entity who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or

(v) A person or entity that is named as a “specially designated national and
blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.

 

13



--------------------------------------------------------------------------------

(c) Neither Buyer, nor Seller nor, to such party’s knowledge, any of its
respective direct or indirect owners, brokers or other agents acting in any
capacity in connection with this transaction has knowingly (i) conducted any
business or engaged in making or receiving any contribution of funds, goods or
services to or for the benefit of any Prohibited Person, (ii) dealt in, or
otherwise engaged in any transaction relating to, any property or interests in
property blocked pursuant to the Executive Order or (iii) engaged in or
conspired to engage in any transaction that evaded or avoided, or had the
purpose of evading or avoiding, or attempted to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

(d) Neither Buyer, nor Seller shall knowingly (i) conduct any business or engage
in making or receiving any contribution of funds, goods, or services to or for
the benefit of any Prohibited Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and each of Buyer and Seller shall deliver to
the other any certification or other evidence requested from time to time by
such party in its reasonable discretion, confirming such party’s compliance
herewith).

(e) The representations and warranties of Buyer and Seller under this
Section 7.3 shall survive Closing for one (1) year.

7.4. Seller’s Covenants. Seller hereby covenants and agrees that, from and after
the Effective Date until the Closing Date, unless otherwise approved in writing
by Buyer, Seller shall continue to conduct its business only in the ordinary
course of business consistent with past practice. Seller agrees without
limitation to the foregoing, to:

(a) not cause or consent to Manager taking any actions which would result in the
failure to maintain the operation of the Hotel in a good and business-like
manner and as required by applicable law;

(b) not cause or consent to Manager taking any actions which would result in the
failure to maintain Inventories at levels consistent with the normal operation
of the Hotel;

(c) not create or suffer any lien or encumbrance on the Hotel;

(d) not cause or permit the removal of the Property except in the ordinary
course of business;

(e) except with respect to the Terminated Contracts, not modify, extend, renew,
terminate, replace or otherwise change the terms, covenants or conditions of, or
waive the performance of any other party under, any material contract or
agreement affecting the Hotel, or enter into any new agreements affecting the
Hotel, in each case without the prior written consent of Buyer;

 

14



--------------------------------------------------------------------------------

(f) not allow any Permits now in Seller’s name to be cancelled or otherwise
expire;

(g) keep all existing insurance coverage for the Hotel now maintained by Seller
in full force and effect;

(h) not (i) take, or cause or consent to Manager taking, any actions which would
result in the modification, extension, renewal, termination, replacement or
other change in the terms, covenants or conditions of, or waiver of the
performance of any other party under, any Service Contracts (other than the
Terminated Contracts, which shall be terminated at or prior to Closing) or
equipment leases, or (ii) enter into, or cause or consent to Manager entering
into, any new Service Contracts or equipment leases, unless (y) in the ordinary
course of business and/or (z) to replace any Service Contract or equipment lease
which expires prior to the Closing Date;

(i) not cause or permit the modification, extension, renewal, termination,
replacement or other change in the terms, covenants or conditions of, or waiver
of the performance of any tenant under, any Lease, or enter into any new Leases;

(j) use commercially reasonable efforts to cause the Manager to continue to
collect Accounts Receivable prior to Closing;

(k) except as otherwise permitted hereby, not knowingly take any action or fail
to take action the result of which would have a material adverse effect on the
Hotel or Buyer’s ability to continue the operation thereof after the date of
Closing in substantially the same manner as presently conducted, or that would
cause any of the representations and warranties contained in this Agreement to
be materially untrue as of Closing;

(l) use and operate the Hotel in substantial compliance with Legal Requirements
and the material requirements of any mortgage, lease, occupancy agreement and
insurance policy affecting the Hotel;

(m) not enter into, and not allow its managing agent to, any new employment
agreements that would be binding on Buyer or, following the Closing, the Hotel
and (2) not change, modify, extend, renew or terminate any employment agreement
in effect as of the date hereof that would be binding on Buyer or, following the
Closing, the Hotel; and

(n) use its commercially reasonable efforts to cause the assignment of the
Preferred Hotel Group Agreement, the Sixt Agreement and the ATM Agreement to
Buyer.

Section 8. Closing, Closing Conditions, and Closing Obligations.

8.1. Closing. The closing of the transaction contemplated hereby (the “Closing”)
shall occur in escrow on or before March 24, 2014 (the “Closing Date”), at a
time no later than 3:00 P.M. Eastern Time; provided, that, Buyer may, upon at
least three (3) Business Days prior written notice to Seller, accelerate the
Closing Date (subject to Seller’s ability to correspondingly accelerate the
cancelation or termination of the Terminated Contracts and any

 

15



--------------------------------------------------------------------------------

other contracts or agreements to be cancelled or terminated by Seller prior to
or concurrent with the Closing). Buyer acknowledges that having the Closing on
or before the Closing Date is an essential inducement for Seller to close and
Seller would not sell the Hotel for the Purchase Price set forth herein were the
Closing otherwise to occur after the Closing Date. Notwithstanding the foregoing
to the contrary, if requested in writing by Buyer, Seller may (but in no event
shall Seller be under any obligation to) agree to an extension of the Closing
Date. Notwithstanding anything contained in this Agreement to the contrary, upon
written notice from Buyer to Seller delivered on or before the Closing Date,
Buyer shall have the one-time right to extend the Closing Date to April 14,
2014, provided that Buyer deposits with Escrow Agent an additional One Million
Dollars ($1,000,000.00) prior to the Closing Date. The additional $1,000,000.00
deposit shall, together with the initial $1,000,000.00, and any interest accrued
thereon, collectively constitute the Earnest Money, if applicable.

8.2. Conditions to Closing.

(a) Seller’s Closing Conditions. Notwithstanding anything in this Agreement to
the contrary, in addition to any other pre-closing obligations or closing
conditions contained herein, any and all of Seller’s obligations under this
Agreement, including without limitation, the obligation of Seller to sell the
Hotel to Buyer, are conditioned upon the occurrence of each and all of the
following events (collectively, “Seller’s Closing Conditions”):

(i) On or before the Closing Date, Buyer delivering the balance of the Purchase
Price to Seller (through Escrow Agent) as provided in this Agreement;

(ii) The representations and warranties of Buyer set forth in Section 7.2 and
Section 7.3 above and Section 15.4(b) below shall be true and correct as of the
Closing Date;

(iii) On or before the Closing Date, Buyer shall have delivered all of the
Conveyance Documents to which it is a party to Escrow Agent, as provided in
Section 8.3 below;

(iv) Buyer shall have performed any and all of its material obligations under
this Agreement; and

(v) All requirements and obligations set forth in Section 14 of this Agreement,
which are required to be completed as of the Closing Date, as applicable, and if
at all, shall have been satisfied.

(b) Buyer’s Closing Conditions. Notwithstanding anything in this Agreement to
the contrary, in addition to any other pre-closing obligations or closing
conditions contained herein, any and all of Buyer’s obligations under this
Agreement, including, without limitation, the obligation of Buyer to purchase
the Hotel from Seller, are conditioned upon the occurrence of each and all of
the following events (collectively, “Buyer’s Closing Conditions”):

(i) On or before the Closing Date, Buyer’s receipt of evidence of the
termination of the Terminated Contracts, in each case, effective on or before
the Closing Date; and

 

16



--------------------------------------------------------------------------------

(ii) The representations and warranties made (or deemed made) by Seller in
Section 7.1, and Section 7.3 above and Section 15.4(a) below shall be true and
correct in all material respects as of the Closing Date;

(iii) On or before the Closing Date, Seller shall have delivered all of the
Conveyance Documents to which it is a party (or which it is otherwise obligated
to deliver) to Escrow Agent, as provided in Section 8.3 below;

(iv) Seller shall have delivered, or caused to be delivered, to Buyer true,
correct and complete copies of all Permits, all Service Contracts (other than
the Terminated Contracts), all Records and Plans and all Hotel Financial
Statements, to the extent in Seller’s possession or control;

(v) Seller shall have performed any and all of its material obligations under
this Agreement;

(vi) The Land shall be, in all material respects, in the same condition that it
was at the end of the Due Diligence Period;

(vii) On or before the Closing Date, Seller shall have executed, acknowledged
and delivered an owner’s affidavit to the Title Company, in such form and
substance as reasonably required by the Title Company, to permit the Title
Company to delete the “parties in possession” (other than tenants under Leases)
and the “mechanics’ or materialmans’ liens” (other than for amounts to be paid
under the Existing Construction Contract for work to be performed after Closing)
exceptions from the Title Policy to be issued to Buyer and to delete therefrom
any other standard exceptions that are typically deleted from a title policy by
the delivery of an owner’s affidavit, so long as the statements contained in
such owner’s affidavit are (i) true and correct, and (ii) the owner’s affidavit
contains the following:

“All statements made in this Certification are made to the “knowledge of
Seller,” which term for purposes of this Certification shall mean the “actual
knowledge” of Seller, and shall include the knowledge of all employees,
officers, and/or directors of Seller, which employs the persons associated with
Seller who are the most familiar with the ownership and operation of the
property.

The individual executing this Certification on behalf of Seller is doing so
solely in his or her capacity as                      of Seller and by his or
her signing below hereby certifies, represents and warrants to the Title Company
that the statements made herein are true and correct to his or her knowledge,
and that he or she (a) is duly authorized to execute and deliver this
Certification on behalf of Seller, (b) has read, or has heard read to him or
her, the full facts of this Certification, and understands its context and (c)

 

17



--------------------------------------------------------------------------------

fully understands the legal ramifications of any misrepresentation and/or untrue
statements made herein. Notwithstanding anything to the contrary contained in
this Certification, no personal liability or recourse shall be had against the
individual executing this affidavit on behalf of Seller in connection with this
Certification and the matters set forth herein.”

(viii) On or before the Closing Date, if any title report or update thereto
discloses judgments, bankruptcies or other returns against other persons having
names the same as, or similar to, that of Seller, Seller shall, if requested,
deliver to the Title Company affidavits showing that such judgments,
bankruptcies or other returns are not against Seller in order to induce the
Title Company to omit exceptions with respect to such judgments, bankruptcies or
other returns (or to insure over them);

(ix) On the Closing Date, the Title Company shall be irrevocably committed to
issuing to Buyer a 2006 ALTA Owner’s Policy of Title Insurance (with extended
coverage if Buyer so elects), along with any endorsements desired by Buyer which
are available in the State of Georgia, insuring the fee simple interest being
vested in Buyer as of the Closing Date, in the full amount of the Purchase
Price, subject only to the Permitted Exceptions and any exceptions for
“mechanics’ or materialmans’ liens” with respect to amounts to be paid under the
Existing Construction Contract for work to be performed after Closing (the
“Title Policy”), subject to Buyer’s obligation to pay the premiums, fees, costs
and expenses to the Title Company in accordance with Section 8.5(b) below; and

(x) All requirements and obligations set forth in Section 14 below, which are
required to be completed as of the Closing Date, as applicable, and if at all,
shall have been satisfied.

Seller’s Closing Conditions and Buyer’s Closing Conditions are referred to
herein together as the “Closing Conditions.”

8.3. Conveyance Documents and Deliverables. On or before the Closing Date,
Seller and Buyer shall execute and deliver the following, as applicable, to
Escrow Agent (collectively, the “Conveyance Documents”):

(a) A limited warranty deed (the “Limited Warranty Deed”) in the form attached
hereto as Exhibit F conveying fee simple title to the Land and the Alleyway
Parcel, subject only to the Permitted Exceptions;

(b) A Transfer of Development Rights, in form and substance reasonably
satisfactory to Seller and Buyer, transferring to Buyer all of Seller’s right,
title and interest in any rights conveyed to Seller pursuant to that certain
Transfer of Development Rights, dated as of October 22, 2013, by CSC Georgian
Terrace Limited Partnership, to CSC Georgian Terrace Limited Partnership,
recorded in Deed Book 53283, Page 625, Fulton County, Georgia records;

(c) A completed Georgia transfer tax declaration as required by the State of
Georgia to acknowledge the consideration paid for the Hotel;

 

18



--------------------------------------------------------------------------------

(d) A Certificate of Non-Foreign Status and a Withholding Certificate, each from
and executed by Seller in the form required by applicable law, and such other
certificates or affidavits as may reasonably be requested in order to establish
that Seller is not a foreign person or a nonresident person for purposes of
Section 1445 of the Code and Georgia law, respectively;

(e) A closing statement (the “Closing Statement”) executed by Buyer and Seller,
which shall include all proration items as set forth in Section 9 below;

(f) A Bill of Sale executed by Seller in the form attached hereto as Exhibit G
transferring the Property to Buyer;

(g) An Assignment of Other Contracts and Agreements, Leases and Rents,
Intangible Property, Software Programs, Bookings, Service Contracts and Other
Property (the “Assignment of Leases and Contracts”) executed by Seller and Buyer
in the form attached hereto as Exhibit H;

(h) A certificate of Buyer recertifying all of the representations and
warranties in Section 7.2 and Section 7.3 above and Section 15.4(b) below made
by Buyer as of the Closing Date, or, if Buyer cannot give a recertification of
all such representations and warranties in Section 7.2 and Section 7.3 above and
Section 15.4(b) below made by Buyer, then a certificate of Buyer recertifying
those representations and warranties in Section 7.2, Section 7.3 and
Section 15.4(b) made by Buyer that are true, correct and complete as of the
Closing Date and a certification addressing in what respect any other such
representations or warranties in Section 7.2, Section 7.3 or Section 15.4(b) are
no longer true, correct and complete as of the Closing Date;

(i) A certificate of Seller recertifying all of the representations and
warranties in Section 7.1 and Section 7.3 above and Section 15.4(a) below made
(or deemed made) by Seller as of the Closing Date, or, if Seller cannot give a
recertification of all such representations and warranties in Section 7.1 and
Section 7.3 above and Section 15.4(a) below made (or deemed made) by Seller,
then a certificate of Seller recertifying those representations and warranties
in Section 7.1, Section 7.3 or Section 15.4(a) made (or deemed made) by Seller
that are true, correct and complete as of the Closing Date and a certification
addressing in what respect any other such representations or warranties in
Section 7.1, Section 7.3 or Section 15.4(a) are no longer true, correct and
complete as of the Closing Date;

(j) Documentation to establish, to Buyer’s and the Title Company’s reasonable
satisfaction, the due authority of Seller to sell the Hotel and deliver the
documents required to be delivered by Seller pursuant to this Agreement,
including, but not limited to, any certificates of incumbency and/or authorizing
resolutions;

(k) Documentation to establish, to Seller’s and the Title Company’s reasonable
satisfaction, the due authority of Buyer to purchase the Hotel and deliver the
documents required to be delivered by Buyer pursuant to this Agreement,
including, but not limited to, any certificates of incumbency and/or authorizing
resolutions; and

(l) Discharges, satisfactions and/or other documentation, executed or obtained
by Seller, in form and substance reasonably required by the Title Company, to
remove, satisfy or omit as exceptions from the Title Policy any liens or other
encumbrances other than the Permitted Exceptions.

 

19



--------------------------------------------------------------------------------

8.4. Buyer’s Closing Obligations. On or before 10:00 A.M. Eastern Time on the
Closing Date, Buyer shall deliver the balance of the Purchase Price (i.e., less
the Earnest Money already being held by Escrow Agent) to Escrow Agent in
immediately available funds by wire transfer to such account or accounts that
Escrow Agent shall designate in writing to Buyer. Provided Seller has performed,
satisfied and observed all of its obligations under this Agreement, on or before
3:00 P.M. Eastern Time on the Closing Date, Buyer shall direct and cause Escrow
Agent to pay the entire Purchase Price (including the Earnest Money) to Seller
in immediately available funds by wire transfer to such account or accounts that
Seller shall have designated in writing pursuant to Section 3.1 above; provided,
however, that such sum shall be adjusted for Closing adjustments and credits
pursuant to Section 9 below, and as otherwise provided elsewhere in this
Agreement and evidenced in the Closing Statement.

8.5. Closing Costs. Expenses in connection with the transaction contemplated by
this Agreement shall be paid as follows:

(a) Seller shall pay for the following: (i) Seller’s attorneys’ fees; (ii) the
Georgia transfer tax on the conveyance of the Hotel; (iii) one-half (1/2) of
Escrow Agent’s fees (as evidenced by written invoice(s)); (iv) one-half (1/2) of
any closing services fees charged by the Title Company; (v) all recording and
filing fees in connection with the recording of the Conveyance Documents and all
discharges, satisfactions and other documentation required for the delivery of
title to the Hotel in accordance with the provisions of this Agreement; and
(vi) all fees, commissions and other compensation to Seller’s Broker, if any.

(b) Buyer shall pay for any additional costs associated with the transaction
contemplated by this Agreement that shall be incurred by Buyer, including,
without limitation, the following: (i) Buyer’s attorneys’ fees; (ii) the title
insurance premiums for the Title Policy, including, without limitation, all
costs and charges for all endorsements or deletions to the Title Policy required
by Buyer; (iii) the costs of any title, UCC, lien or judgment searches, if any;
(iv) the cost of all surveys and survey updates; (v) recording and filing fees
for any agreements, instruments or other documents (other than the Conveyance
Documents and the other documents as set forth in Section 8.5(a)(v) above)
required to be recorded and/or filed by Buyer in connection with the
transactions contemplated by this Agreement; (vi) one-half (1/2) of Escrow
Agent’s fees; and (vii) one-half (1/2) of any closing services fees charged by
the Title Company.

(c) The provisions of this Section 8.5 and the obligations of Seller and Buyer
hereunder shall survive the Closing or the earlier termination of this
Agreement.

Section 9. Prorations and Adjustments. Any and all taxes, assessments, charges,
expenses, “Room Revenues” (as defined below), income and adjustments for
Inventory, Accounts Receivable, “Trade Payables” (as defined below), and other
items shall be either credited towards or charged against the Purchase Price in
accordance with this Section 9.

9.1. Adjustments. Seller shall be responsible for and shall pay (or credit Buyer
for) all liabilities, including, without limitation, all real property, personal
property, sales

 

20



--------------------------------------------------------------------------------

and use taxes, liquor taxes, meals taxes, room taxes and any other taxes or
charges that are, or with the passage of time or giving or recording of notice
would be, a lien on the Hotel or payment of which is a condition to the transfer
of any permit or license (other than for the issuance or transfer of a liquor
license for the Hotel, which cost shall be the sole responsibility of Buyer) or
which are otherwise attributable to the Hotel, which accrue (even if the amount
is not yet due and payable) with respect to the Hotel with respect to all
periods prior to the Closing, and Buyer shall be responsible for and shall pay
all liabilities, including, without limitation, all real property, personal
property, sales and use taxes, liquor taxes, meal taxes, room taxes, and any
other taxes or charges which accrue (even if the amount is not yet due and
payable) with respect to the Hotel with respect to all periods from and after
the Closing.

For the avoidance of doubt, Seller is selling, and Buyer is purchasing from
Seller, as of the Cut-Off Time, all of the Inventory and Hotel (including, but
not limited to, all machinery, equipment, fixtures, inventory and articles of
Property and accessions thereof and renewals, replacements thereof, and
substitutions therefor, other customary hotel equipment and other tangible and
intangible property of every kind and nature whatsoever owned by Seller located
upon the Land and the Improvements, or appurtenant thereto, and usable in
connection with the operation and occupancy of the Land and the Improvements,
including all electronic and internet based data and management systems, and all
building equipment, materials, and supplies of any nature whatsoever owned by
Seller located upon the Land and the Improvements, or appurtenant thereto, or
usable in connection with the operation and occupancy of the Land and the
Improvements), and, except as provided in Section 14 below, there will be no
prorations or adjustments therefor.

Unless otherwise provided below, the following are to be adjusted and prorated
on a per diem basis between Seller and Buyer as of the Cut-Off Time, based upon
a 365 day year, and the net amount thereof under this Section 9.1 and
Section 9.3 below shall be added to (if such net amount is in Seller’s favor) or
deducted from (if such net amount is in Buyer’s favor) the Purchase Price
payable at the Closing:

(a) Taxes and Assessments. All real estate and personal property taxes and
assessments (including, without limitation, special assessments and improvement
assessments) levied against the Hotel shall be prorated as of the Cut-Off Time
between Buyer and Seller. If the amount of any such taxes and assessments is not
ascertainable on the Closing Date, then the proration for such taxes and
assessments shall be estimated based upon the most recent available bill;
provided, however, that after the Closing, Seller and Buyer shall re-prorate the
taxes and pay any deficiency in the original proration to the other party
promptly upon receipt of the actual bill for the relevant taxable period. In the
event that the Hotel or any part thereof shall be or shall have been affected by
an assessment or assessments which are payable in installments, Seller shall, at
the Closing, be responsible for payment of any installments due prior to the
Closing and Buyer shall be responsible for payment of any installments due on or
after the Closing, provided, that, such assessments shall in any event be
prorated between Buyer and Seller as of the Cut-Off Time. The re-proration
obligation in this Section 9.1(a) shall survive the Closing.

(b) Water and Sewer Charges, Utilities. All utility services shall be prorated
as of the Cut-Off Time between Buyer and Seller. To the extent possible,
readings

 

21



--------------------------------------------------------------------------------

shall be obtained for all utilities as of the Cut-Off Time. If not possible, the
cost of such utilities shall be prorated between Seller and Buyer by estimating
such cost on the basis of the most recent bill for such service; provided,
however, that after the Closing, Seller and Buyer shall re-prorate the amount
for such utilities and pay any deficiency in the original proration to the other
party promptly upon receipt of the actual bill for the relevant billing period.
Seller shall receive a credit for all deposits transferred to Buyer or which
remain on deposit for the benefit of Buyer with respect to such utility
contracts; otherwise, such deposits shall be refunded to Seller. The
re-proration obligation in this Section 9.1(b) shall survive the Closing.

(c) Service Contracts; Equipment Leases; ATM Agreement; Sixt Agreement. Charges
and payments (including the reimbursement of expenses, if applicable) under all
Service Contracts (that are not Rejected Service Contracts), all Equipment
Leases, the ATM Agreement, and the Sixt Agreement shall be prorated as of the
Cut Off Time between Buyer and Seller.

(d) Room Revenues; Other Revenues. Except to the extent an adjustment or
proration is made under another subsection of this Section 9.1, (i) Buyer shall
be entitled to all revenues earned from the operation of the Hotel, (other than
revenues from the rental of guest rooms of the Hotel together with any sales or
other taxes thereon collected by Seller or Manager (the “Room Revenues”) which
are covered in Section 9.3 below), including, without limitation, revenues from
the sale of food, the sale of alcoholic and non-alcoholic beverages, rental of
meeting and banquet rooms, telephone sales, pay television sales, valet and
parking services, gift shop revenue, and other similar revenues, together with
any sales tax or other taxes thereon from and after the Cut-Off Time, and
(ii) Seller shall pay to Buyer, as applicable, on the Closing Date an amount
equal to the sum of the following items: (1) one-half (1/2) of the Room Revenues
for the night immediately preceding the Closing Date, and (2) the value of any
complimentary rooms (based upon the “rack” rate for each room) and any
complimentary food or beverages (based upon the advertised rate for each food
and beverage) provided by Seller for periods after the Cut-Off Time.

(e) Miscellaneous Revenues; Parking. Revenues, if any, arising out of telephone
booths, vending machines, parking or other income producing agreements, on an
if, as and when collected basis, including, without limitation, monthly parking
payments or other prepaid parking payments.

(f) Inventory. Seller shall receive a credit for all Inventory and retail
merchandise in unopened cases as of the Cut-Off Time in an amount equal to the
actual cost (including sales and/or use tax actually paid by or on behalf of
Seller) for such items.

(g) Preferred Hotel Group Agreement. Any amounts which are due and payable under
the Preferred Hotel Group Agreement with respect to revenues for the rental of
hotel rooms that are actually received by Seller prior to the Cut Off Time shall
be prorated as of the Cut Off Time.

(h) Licenses and Permits. All amounts prepaid, accrued or due and payable under
any licenses or permits (including, without limitation, the Permits) transferred
to Buyer shall be prorated as of the Cut-Off Time between Seller and Buyer.
Seller shall receive a credit for all deposits made by Seller under any such
licenses and permits which are transferred to Buyer or which remain on deposit
for the benefit of Buyer.

 

22



--------------------------------------------------------------------------------

(i) Deposits for Bookings. Buyer shall receive a credit for all prepaid deposits
for all bookings and reservations for guest, conference, meeting and banquet
rooms or other facilities at the Hotel scheduled for accommodations or events on
or after the Cut-Off Time, except to the extent such deposits are transferred to
Buyer, and for all other amounts prepaid by guests or other customers for
accommodations or events occurring on or after the Cut-Off Time.

(j) Restaurants and Bars, Etc. Seller shall cause Manager to close out the
transactions in the restaurants and bars in the Hotel as of the Cut-Off Time and
all revenues with respect thereto and with respect to other services to guests
of the Hotel, including, without limitation, health club revenues, room service
revenues and banquet revenues, if any, shall be prorated between Seller and
Buyer as of the Cut-Off Time.

(k) Vending Machines. Seller shall remove all monies from all vending machines,
laundry machines, pay telephones and other coin-operated equipment as of the
Cut-Off Time and shall retain all monies collected therefrom as of the Cut-Off
Time, and Buyer shall be entitled to any monies collected therefrom after the
Cut-Off Time.

(l) Trade Payables. Except to the extent an adjustment or proration is made
under another subsection of this Section 9.1, (i) Seller shall cause to be paid
in full prior to the Closing all amounts payable to vendors or other suppliers
of goods or services to the Hotel (the “Trade Payables”) which are due and
payable as of the Closing Date for which goods or services have been delivered
to the Hotel prior to the Closing, and (ii) Buyer shall receive a credit for the
amount of such Trade Payables which have accrued, but are not yet due and
payable as of the Closing Date, and Buyer shall pay all such Trade Payables
accrued as of the Closing Date when such Trade Payables become due and payable
up to the amount of such credit; provided, however, Seller and Buyer shall
re-prorate the amount of any such credit for any Trade Payables and pay any
deficiency in the original proration to the other party promptly upon receipt of
the actual bill for such goods or services. Seller shall receive a credit for
all advance payments or deposits made with respect to any Property, including,
without limitation, furniture, fixtures, and equipment, retail merchandise,
property, equipment and Inventories, which were ordered, but not yet delivered
to the Hotel prior to the Closing Date, and Buyer shall pay the amounts which
become due and payable for all such items which were ordered but not delivered
prior to the Closing. The re-proration obligation in this Subsection 9.1(l)
shall survive the Closing.

(m) Cash. Seller shall receive a credit for all cash on hand at the Hotel and
all cash on deposit in any house bank at the Hotel as of the Closing and all
such cash on hand and cash on deposit in any house bank at the Hotel shall be
transferred to and belong to Buyer from and after the Closing. Seller shall
retain all amounts in any operating accounts of the Hotel in any bank, and there
shall be no credit or adjustment hereunder with respect to such cash.

(n) Gift Certificates. Buyer shall receive a credit at Closing for all
outstanding gift certificates which, upon the redemption of such gift
certificates, Buyer would be obligated to honor.

 

23



--------------------------------------------------------------------------------

(o) Other. If applicable, the Purchase Price shall be adjusted at the Closing to
reflect the adjustment of any other item which, (i) under the explicit terms of
this Agreement is to be apportioned at the Closing, or (ii) is customarily
prorated at the closing of similar transactions in accordance with the Uniform
System of Accounts for the Lodging Industry, Tenth Revised Edition, 2006.

(p) Employee Employment Status.

(i) Seller has no employees. All personnel providing services at the Hotel are
employees of the Manager. At or prior to the Closing, Seller shall cause to be
terminated at Seller’s sole cost (without any payment of any termination fee,
termination penalty or termination damages by Buyer) the Management Agreement
effective as of the Cut-off Time.

(ii) In the event that Buyer elects not to engage the Manager to manage the
Hotel after the Closing then Buyer’s management company shall have the right,
but not the obligation, to extend offers of employment to some or all employees
providing services at the Hotel, which are terminated by Manager on such terms
and conditions as are determined solely in Buyer or Buyer’s management company’s
discretion. Buyer shall provide Seller with written notice at least five
(5) days prior to Closing of the identity of those employees to be employed by
Buyer or Buyer’s management company (the “Retained Employees”). In the event
that Buyer or Buyer’s new management company elects to employ such Retained
Employees then (A) Buyer shall (1) honor and credit each such employee’s unused
accrued or earned vacation, sick time off or other paid time off and (2) be
responsible for the payment of such Accrued Pay to such employees when payable
in accordance with applicable law and (B) Seller shall provide Buyer with a
credit to the purchase price in an amount equal to 100% of the Accrued Pay (as
defined below) as of the Cut-Off Time of any such Retained Employees. All
Compensation (as defined below) due and payable to such employees shall be
prorated as of the Cut-Off Time, other than severance pay (and Accrued Pay
(which is addressed above)). In addition, in the event that Buyer elects not to
engage the Manager to manage the Hotel after the Closing, (W) Seller and/or
Manager shall pay the cost of any and all severance pay due and payable to any
such employee not part of the Retained Employees, and Buyer (or Buyer’s
management company) shall be responsible for any severance payable to any
Retained Employee terminated after the Closing, (X) Accrued Pay due to Seller’s
management company’s employees shall be the sole responsibility and obligation
of and shall be paid promptly by Seller or Manager, other than any Accrued Pay
for which Buyer has received a credit under the first sentence of this
subsection (ii), (Y) Seller shall indemnify and defend Buyer and its new
management company, from and against any and all claims, causes of action,
proceedings, judgments, damages, penalties and liabilities made, assessed or
rendered against Buyer and its new management company and any costs and expenses
(including reasonable attorneys’ fees, court costs and other disbursements)
incurred by Buyer and its management company with respect to claims, causes of
action, judgments, damages, penalties and liabilities asserted by such employees
(excluding Retained Employees) arising out of or related to the termination of
such employees by Manager or the failure of Seller or Manager to comply with the
provisions of this subsection, including, but not limited to failure to comply
with COBRA and the WARN Act, including, without limitation the medical coverage
continuation requirements of COBRA to any persons who are as of the Closing, or
thereafter become, entitled to such rights by virtue of the maintenance of any
group health plan

 

24



--------------------------------------------------------------------------------

by Manager any affiliated company of Manager and (Z) Buyer shall indemnify and
defend Seller and Manager from and against any and all claims, causes of action,
proceedings, judgments, damages, penalties and liabilities made, assessed or
rendered against Seller and Manager and any costs and expenses (including
reasonable attorneys’ fees, court costs and other disbursements) incurred by
Seller and Manager with respect to claims, causes of action, judgments, damages,
penalties and liabilities asserted by Retained Employees arising out of or
related to any termination of Retained Employees by Buyer or its new manager
after the Closing or the failure of Buyer or its new manager to comply with the
provisions of this subsection, including, but not limited to failure to comply
with COBRA and the WARN Act.

(iii) In the event that Buyer elects to engage Manager to manage the Hotel after
the Closing then Buyer shall receive a credit to the Purchase Price in an amount
equal to 100% of the Accrued Pay (as defined below) as of the Cut-Off Time of
all employees of the Hotel that are hired or otherwise retained by Manager.
Buyer shall cause Manager to (i) honor and credit each such employee’s unused
accrued or earned vacation, sick time off or other paid time off and (ii) be
responsible for the payment of such Accrued Pay to such employees when payable
in accordance with applicable law. All Compensation (as defined below) due and
payable to such employees shall be prorated as of the Cut-Off Time, other than
severance pay.

(iv) For the purposes of this Section 9.1(p), (A) “Accrued Pay” means the
monetary value of any accrued but unpaid salary, vacation days, sick-leave or
other paid time-off earned or accrued (whether vested or unvested), pension and
welfare benefits, COBRA benefits, employee fringe benefits, employee termination
payments or any other employee benefits by the employees of the Hotel as of the
time in question (computed by reference to, as applicable, the rate of the
salary and wages earned by such employees as of the time in question), including
all employment taxes with respect thereto, (B) “Compensation” means all salaries
and wages which the employees of the Hotel are entitled to receive at the time
in question, together with al employment taxes with respect thereto, including,
without limitation, any withholding or employer contributions under the Federal
Insurance Contribution Act and Federal Unemployment Taxes Act, and all other
compensation accrued and payable to such employees, including without
limitation, any (1) customary bonus or incentive compensation and (2) any
health, welfare and other benefits provided to such employees under any
applicable employee benefit plan and employer contributions to, and amounts paid
or accrued under, any such employee benefit plans for the benefit of such
employees, (C) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended and (D) “WARN Act” means the federal Workers Adjustment and
Retraining Notification Act, as amended.

(q) Existing Construction Contract. Buyer shall receive a credit at Closing for
any amounts that are or will be due and payable under the Existing Construction
Contract with respect to both work actually performed thereunder prior to the
Closing and for any future work to be performed after the Closing pursuant to
the terms of the Existing Construction Contract.

(r) Survival. The provisions of Section 9.1 and the obligations of Seller and
Buyer hereunder shall survive the Closing.

 

25



--------------------------------------------------------------------------------

9.2. Re-Adjustment.

(a) If any items to be adjusted pursuant to this Section 9 are not determinable
at the Closing, the adjustment shall be made subsequent to the Closing when the
charge is determined. Buyer shall deliver to Seller no later than ninety
(90) days following the Closing Date a schedule of prorations setting forth
Buyer’s determination of all adjustments to the prorations made at the Closing
that it believes are necessary to complete the prorations as set forth in this
Section 9. Any errors or omissions in computing adjustments or readjustments at
the Closing or thereafter shall be promptly corrected or made, provided that the
party seeking to correct such error or omission or to make such readjustment
shall have notified the other party of such error or omission or readjustment on
or prior to the date that is one hundred twenty (120) days following the
Closing.

(b) The provisions of this Section 9.2 and the obligations of Seller and Buyer
hereunder shall survive the Closing.

9.3. Accounts Receivable.

(a) Guest Ledger. All revenues received or to be received from transient guests
on account of room rents for the period prior to the night during which the
Cut-Off Time occurs shall belong to Seller. At the Closing, Seller shall receive
a credit in an amount equal to all amounts unpaid as of the Cut-Off Time charged
to the “Guest Ledger” (as defined below) for all room nights up to the night
during which the Cut-Off Time occurs. All amounts attributable to the room rents
for the night during which the Cut-Off Time occurs shall be divided equally
between Seller and Buyer. For the period beginning on the day immediately
following the Cut-Off Time, such revenues collected from the Guest Ledger shall
belong to Buyer. In the event that an amount less than the total amount due from
a guest is collected and any such guest continues in occupancy after the Cut-Off
Time, such amount shall be divided between Seller and Buyer pro rata, based on
the ratio of the number of days of occupancy before or after the Cut-Off Time,
respectively, to the total days of occupancy of such guest during such stay. The
term “Guest Ledger” shall mean any and all charges accrued to the open accounts
of any guests or customers at the Hotel for the use and occupancy of any guest,
conference, meeting or banquet rooms or other facilities at the Hotel, any
restaurant, bar or banquet services, or any other goods or services provided by
or on behalf of Seller.

(b) Accounts Receivable (Other than Guest Ledger).

(i) On the Closing Date, Seller shall assign to Buyer all Accounts Receivable
that are past due as of the Closing Date (the “Assigned Accounts Receivable”).
Buyer shall pay to Seller an amount equal to the Assigned Accounts Receivable
that are up to and including thirty (30) days past due as of the Closing Date,
an amount equal to seventy five percent (75%) of all Assigned Accounts
Receivable that are more than thirty (30) days and up to and including sixty
(60) days past due as of the Closing Date, and an amount equal to thirty five
percent (35%) of all Assigned Accounts Receivable that are more than sixty
(60) days and up to and including one hundred twenty (120) days past due as of
the Closing Date. Buyer shall not credit to Seller any amounts for Accounts
Receivable more than one hundred twenty (120) days past due as of the Closing
Date. Buyer shall have the sole right to collect and

 

26



--------------------------------------------------------------------------------

retain all such Assigned Accounts Receivable. If any Assigned Accounts
Receivable are paid to Seller after the Closing, then Seller shall pay to Buyer
the amounts received by Seller within ten (10) Business Days after receipt of
such amounts without any commission or deduction for Seller.

(ii) For the purposes of clarity, the Accounts Receivable addressed in this
Section 9.3(b) above shall not include the Guest Ledger, which is addressed in
Section 9.3(a) above.

(iii) The parties’ obligations under this Section 9.3(b) shall survive the
Closing.

Section 10. Additional Covenants.

10.1. Guests’ Baggage. On the Closing Date, authorized representatives of Buyer
and Seller shall take inventory of (a) all baggage, suitcases, luggage, valises
and trunks checked or left in the care of the Hotel, (b) all luggage or other
property of guests retained as security for unpaid Accounts Receivable, (c) the
contents of any storage room, (d) parcels, laundry, valet packages and other
property checked or left in the care of the Hotel (but excluding safe deposits
boxes), and (d) all items contained in the Hotel’s lost-and-found; provided,
however, that no such baggage, suitcases, luggage, valises, trunks, parcels or
packages shall be opened. All such baggage and other items shall be sealed and
listed in an inventory prepared and signed jointly by the representatives of
Buyer and Seller as of the Closing Date, and all such items shall be the
responsibility of Buyer from and after the Closing Date. Buyer agrees to
indemnify and hold Seller and Seller’s affiliates and their respective partners,
direct and indirect owners, officers, directors, employees, agents, successors
and assigns (collectively, the “Seller Parties”) harmless from and against any
and all claims, demands, actions, suits, liability or judgments, including costs
and reasonable attorney’s fees, incurred by them in connection therewith arising
from and after the Closing Date. The provisions of this Section 10.1 and the
obligations of Seller and Buyer hereunder shall survive the Closing.

10.2. Guests’ Safe Deposits. On the Closing Date, Seller shall, and shall cause
Manager to, make available to Buyer at the Hotel all receipts and agreements in
Seller’s and/or Manager’s possession relating to all safe deposit boxes in use
at the Hotel, other than safes or lockboxes, if any, located inside individual
guest rooms in the Hotel. From and after the Closing Date, Seller shall be
relieved of any and all obligations and liability in connection with each such
safe deposit box, and Buyer shall be solely responsible from and after the
Closing Date for the verified contents of all such safe deposit boxes. Buyer
agrees to indemnify and hold Seller and the Seller Parties harmless from and
against any and all claims, demands, actions, suits, liability or judgments,
including costs and reasonable attorney’s fees, incurred by them in connection
therewith arising from and after the Closing Date. The provisions of this
Section 10.2 and the obligations of Seller and Buyer hereunder shall survive the
Closing.

10.3. Permits. Buyer shall be fully responsible for and shall pay all costs and
fees required to be paid in connection with the transfer of any and all Permits
currently held by Seller or Manager and assigned to Buyer in accordance with
this Agreement, and shall pay all transfer and license fees in connection
therewith (other than any taxes, fees, charges or other such amounts that are
attributable to the period prior to the Cut-Off Time, all of which shall be the

 

27



--------------------------------------------------------------------------------

responsibility of Seller), as well as applying for and obtaining any and all new
licenses, permits, certificates and/or approvals necessary or appropriate in
connection with the ownership of the Hotel, the operation of the Hotel, and the
consummation of the purchase and sale of the Hotel. Buyer shall prosecute its
applications in accordance with the rules and procedures set forth under
applicable law. Seller shall cooperate in a reasonable manner to assist Buyer in
obtaining the transfer or issuance of such licenses, permits, certificates and
approvals. Buyer acknowledges and agrees that it may not be possible to complete
such transfers or issuances prior to the Closing. However, the transfer and/or
issuance of such licenses, permits, certificates and/or approvals shall not be a
condition precedent to Buyer’s obligations under this Agreement, including,
without limitation, Buyer’s obligation to purchase the Hotel. The provisions of
this Section 10.3 and the obligations of Seller and Buyer hereunder shall
survive the Closing.

10.4. Liquor License. Buyer shall be solely responsible for obtaining (at
Buyer’s own cost and expense) a new liquor license for the Hotel (or, if
permitted by the appropriate liquor license authority, the transfer (assignment)
of the existing liquor license for the Hotel to Buyer), and, if appropriate, the
issuance of a temporary license for the continued operation of the bars,
lounges, restaurants and room service at the Hotel; provided, however, and Buyer
covenants and agrees, that no such new liquor license or temporary license shall
be effective until the Closing Date. Seller shall reasonably cooperate with, and
shall request that Manager reasonably cooperate with, Buyer’s efforts to obtain
such liquor license. In no event will the granting or approval of a transfer of
the liquor license for the Hotel be a condition to closing the transactions
contemplated herein. Notwithstanding anything to the contrary contained herein,
Seller shall not incur any material cost or expense or any liability in
connection with the transfer of such liquor license or the issuance of a new or
temporary liquor license to Buyer, except that Seller shall be responsible for
the payment of any taxes, fees or similar charges incurred during or
attributable to the period prior to Closing and owed to any party which are a
condition of or inhibit the transfer of the liquor license or the issuance of a
new or temporary liquor license. No representations or warranties have been made
by Seller or its agents, employees, successors, assigns or affiliates as to such
conveyance or issuance. The provisions of this Section 10.4 and the obligations
of Seller and Buyer hereunder shall survive the Closing.

10.5. Consents and Estoppels. Seller shall not be responsible for any costs and
fees required to be paid in connection with obtaining any necessary third-party
consents to the assignment of (i) the Service Contracts (that are not Rejected
Service Contracts which shall be terminated at or prior to Closing, and for
which no consents shall be required), (ii) the Leases, or (iii) any other
agreements affecting the Hotel, or any costs and fees associated with obtaining
any estoppels from such parties under the foregoing agreements as Buyer shall
require in its sole discretion. Buyer acknowledges and agrees that it may not be
possible to obtain all such consents and estoppels prior to the Closing, and
obtaining such consents and estoppels shall not be a condition precedent to
Buyer’s obligations under this Agreement, including, without limitation, Buyer’s
obligation to purchase the Hotel, and Buyer shall remain fully obligated to
perform all of its obligations hereunder and to close this transaction even if
such consents and estoppels have not been obtained prior to the Closing for any
reason whatsoever.

10.6. Reservations. In accordance with this Agreement, Buyer will honor, for its
account, all guest and banquet room and restaurant reservation agreements
executed by Seller or Manager and all deposits made thereunder for periods from
and after the Closing. Any

 

28



--------------------------------------------------------------------------------

deposits made to Seller or Manager before the Closing with respect to confirmed
reservations for dates from and after the Closing will be credited to Buyer. Any
deposits received by Seller from and after the Closing with respect to confirmed
reservations for dates from and after the Closing shall be forwarded to Buyer
upon receipt by Seller. The provisions of this Section 10.6 and the obligations
of Seller and Buyer hereunder shall survive the Closing.

10.7. Service Contracts. On or before the fifteenth (15th) Business Day after
the Effective Date, Seller shall notify Buyer in writing of any Service
Contracts that Seller has determined cannot be terminated without Seller
incurring any costs, expenses or liabilities (collectively, the “Retained
Service Contracts”). On or prior to the expiration of the Due Diligence Period,
Buyer shall send a notice (the “Contracts Notice”) to Seller stating which of
the Service Contracts, other than the Retained Service Contracts, Buyer elects
to have Seller terminate at or prior to the Closing, and Seller shall terminate
such Service Contracts (other than the Retained Service Contracts) (such
terminated Service Contracts being the “Rejected Service Contracts”) at or prior
to Closing. Any Service Contracts that are not Rejected Service Contracts (i.e.,
Service Contracts that are either (a) not listed in the Contracts Notice as
Service Contracts Buyer elects to have Seller terminate at Closing or (b) listed
in the Contracts Notice as Service Contracts Buyer elects to have Seller
terminate at Closing, but which are Retained Service Contracts), shall be
assumed by Buyer at the Closing pursuant to the Assignment of Leases and
Contracts delivered at the Closing. The provisions of this Section 10.7 shall
survive the Closing or the earlier termination of this Agreement.

Section 11. Possession; Post-Closing Access to Records.

11.1. Subject only to the rights of tenants under the Leases or other occupants
under occupancy or concession agreements which shall be assigned to Buyer at
Closing, possession of the Hotel shall be delivered by Seller to Buyer as of
12:01 a.m. on the Closing Date. Notwithstanding the foregoing to the contrary,
Buyer hereby covenants and agrees that following Buyer obtaining possession of
the Hotel, Buyer will, subject to the rights of any manager of the Hotel with
respect thereto, make available to Seller and its representatives during normal
business hours any of its books, contracts and records relating to the Hotel
reasonably required by Seller in connection with tax or litigation matters
relating to any period prior to the Closing and will permit Seller, at its sole
costs and expense, to make copies thereof, provided, however, that Seller will
maintain the confidentiality of these documents to the extent possible in the
context of the proceedings for which the documents are required. The provisions
of this Section 11.1 and the obligations of Seller and Buyer hereunder shall
survive the Closing.

Section 12. Seller’s Disclaimers; Buyer’s Indemnification.

12.1. Seller’s Disclaimers; Condition of Hotel. Buyer acknowledges and agrees
that Buyer shall have the full opportunity to inspect the Hotel and review such
documents and records as it deems necessary or appropriate concerning the Hotel,
including, without limitation, the condition of the soil, subsoil, surface or
other physical condition of the Hotel; the existence or nonexistence of
hazardous or toxic materials, wastes or substances or archaeological matters,
including without limitation, access and gathering rights, burial sites and
sites of religious significance; the fitness or suitability of the Hotel for any
particular use or purpose; applicable restrictive covenants, governmental laws,
rules, regulations and limitations; the zoning,

 

29



--------------------------------------------------------------------------------

subdivision, use, density, location or development of the Hotel; the necessity
or availability of any rezoning, zoning variances, conditional use permits,
special management area permits, building permits, time sharing or vacation
ownership approvals, environmental impact statements and other governmental
permits, approvals or acts; the physical condition of the Hotel, including,
without limitation, the structural elements, foundation, roof, appurtenances,
access, landscaping, whirlpool spa, swimming pool and other recreational
equipment, and the electrical, mechanical, HVAC, plumbing, sewage and utility
systems, facilities and appliances; the Hotel’s compliance with any building
code, OSHA, Americans with Disabilities Act, as amended, and other laws,
statutes, regulations or ordinances; the size, dimension or topography of the
Hotel; any surface, soil, geologic, drainage, flooding or groundwater conditions
or other physical conditions and characteristics of or affecting the Hotel or
adjoining land, such as aircraft overflight, traffic, drainage, flooding, air,
hazardous swimming conditions and riptides, and its investment value or resale
value. Except as otherwise expressly provided in this Agreement and the
Conveyance Documents, the Hotel is being sold “AS IS, WHERE IS, WITHOUT
REPRESENTATION OR WARRANTY.” Except for the representations expressly provided
in this Agreement and the Conveyance Documents, neither Seller’s nor Manager’s
employees or agents, nor any other person has been authorized to make any
representations about the state, condition or use of the Hotel on behalf of
Seller or otherwise, and Buyer shall not rely upon (and Seller shall not be
responsible for the truth or accuracy of) any such representation.

12.2. Buyer’s Indemnification. Buyer shall indemnify, defend and hold harmless
Seller and the Seller Parties from and with respect to, at Buyer’s sole expense,
any and all claims, demands, causes of action, liability, damages, losses,
fines, penalties, taxes, costs or expenses (including, without limitation,
reasonable attorneys’ fees) which, whether insured against or not, may be
asserted against, incurred by or paid by Seller in connection with, by reason
of, or arising out of any transaction, contract, act, activity, event, or
occurrence relating to the ownership, use, management, or operation of any of
the Hotel from and after the Closing Date. In the event that Seller shall be
entitled to indemnification pursuant to the provisions of this Section 12.2,
such indemnification shall be in addition to and not in lieu of any other
remedies that Seller may have at law or equity. The provisions of this
Section 12.2 shall survive the Closing.

Section 13. Default and Termination.

13.1. Seller’s Termination.

(a) Seller may terminate this Agreement at or prior to Closing if any of the
Seller’s Closing Conditions set forth in Sections 8.2(a)(i)-(iv) have not been
met on or prior to the Closing Date. In the event this Agreement is terminated
by Seller pursuant to this Section 13.1(a), then Escrow Agent shall immediately
disburse the Earnest Money to Seller, and upon such disbursement this Agreement
shall automatically terminate, and shall be deemed null and void and of no
further force or effect, and neither party shall have any rights or obligations
against or to the other except those which expressly survive such termination.
Buyer and Seller hereby acknowledge and agree that it would be impractical
and/or extremely difficult to fix or establish the actual damage sustained by
Seller as a result of such default by Buyer pursuant to this Section 13.1(a),
and agree that the Earnest Money is a reasonable approximation thereof.
Accordingly, in the event that Seller terminates this Agreement pursuant to this
Section 13.1(a), the Earnest Money shall constitute and be deemed to be the
agreed and liquidated damages of Seller, and shall be paid

 

30



--------------------------------------------------------------------------------

by Escrow Agent to Seller as Seller’s sole and exclusive remedy hereunder;
provided, however, the foregoing shall not limit Buyer’s obligation to pay to
Seller all reasonable attorneys’ fees and costs of Seller to enforce the
provisions of this Section 13.1 or limit Buyer’s indemnification obligations
owed to Seller pursuant to this Agreement that survive a termination of this
Agreement. The payment of the Earnest Money as liquidated damages is not
intended to be a forfeiture or penalty, but is intended to constitute liquidated
damages to Seller.

13.2. Buyer’s Termination. If there is a material breach or default by Seller in
the performance of Seller’s obligations under this Agreement (including, but not
limited to an attempt to terminate this Agreement that is not specifically
authorized herein) which is not cured by Seller within a reasonable period (but
not more than five (5) Business Days) after written notice of such breach or
default from Buyer to Seller, then, Buyer, at its option and as its sole and
exclusive remedy, may either (i) terminate this Agreement, direct Escrow Agent
to deliver the Earnest Money to Buyer and retain the Earnest Money at which time
this Agreement shall automatically terminate, and shall be deemed null and void
and of no further force or effect, and neither party shall have any rights or
obligations against or to the other except those which expressly survive such
termination or (ii) specifically enforce the provisions of this Agreement
provided such action seeking specific performance is initiated within ninety
(90) days of the scheduled Closing Date. Buyer agrees to, and does hereby, waive
all other remedies against Seller which Buyer might otherwise have at law or in
equity by reason of such default by Seller.

13.3. Post-Closing/Termination Remedies. Notwithstanding anything in this
Agreement to the contrary, with respect to those obligations and liabilities of
Seller that are expressly stated to survive the Closing hereunder or earlier
termination of this Agreement, in the event Buyer, or any of its partners,
members, directors, officers, shareholders, employees, successors and assigns,
incur any damages, claims, suits, liabilities, losses, costs and expenses
(including reasonable fees and expenses of counsel actually incurred and court
costs actually incurred by Buyer) for a breach of such obligations and
liabilities of Seller that are expressly stated to survive the Closing hereunder
or earlier termination of this Agreement, Seller’s liability therefor hereunder
shall not apply until the aggregate of all cumulative amounts which would
otherwise be due by Seller hereunder exceeds the sum of Fifty Thousand Dollars
($50,000.00) (the “Loss Basket”); and provided further, that in no event shall
Seller’s total liability hereunder exceed in the aggregate the sum equal to five
percent (5%) of the Purchase Price (the “Losses Cap”). Buyer covenants,
acknowledges and agrees (i) that Buyer shall not be permitted to recover against
Seller for any Losses unless and until the aggregate amount of Losses exceed the
Loss Basket and (ii) that Buyer’s sole and exclusive remedy against Seller for
damages hereunder shall be subject to the Losses Cap.

Section 14. Risk of Loss

14.1. Subject to the provisions of Section 14.2 and Section 14.3 below, if, on
or before the Closing Date, (i) the Hotel or any portion thereof shall be
damaged or destroyed by fire or other casualty or (ii) any Governmental
Authority or other entity having condemnation authority shall take the Hotel or
any portion thereof or institute an eminent domain proceeding and the same is
not dismissed prior to the Closing, then Seller shall promptly notify Buyer, and
at the Closing Seller will credit against the Purchase Price an amount equal to
the net insurance or condemnation proceeds (other than insurance or condemnation
proceeds received on account of

 

31



--------------------------------------------------------------------------------

business or rental interruption relating to the period prior to the Closing), if
any, received by Seller on or prior to the Closing as a result of such casualty
or condemnation, plus the amount of any deductible under any such insurance that
has not previously been spent by Seller and less any other amounts reasonably
spent by or on behalf of Seller to restore the Hotel. If, as of the Closing
Date, Seller has not received all or any portion of such insurance or
condemnation proceeds, then the parties shall nevertheless consummate on the
Closing Date the conveyance of the Hotel (without any credit for such as yet
unpaid insurance or condemnation proceeds except for a credit to Buyer for any
deductible under any such insurance that has not previously been spent by
Seller) and Seller will at the Closing assign to Buyer all rights of Seller, if
any, to the insurance or condemnation proceeds (other than on account of
business or rental interruption relating to the period prior to the Closing, but
including all business or rental interruption relating to the period on and
after the Closing) and to all other rights or claims arising out of or in
connection with such casualty or condemnation, and Buyer may notify all
appropriate insurance companies or condemnation authorities of its interest in
the insurance or condemnation proceeds, as the case may be.

14.2. Notwithstanding the provisions of Section 14.1 above to the contrary, if,
on or before the Closing Date, the Hotel or any portion thereof shall be
(a) damaged or destroyed by a Material Casualty or (b) taken as a result of a
Material Condemnation, then Buyer shall have the right, exercised by notice to
Seller as soon as reasonably practical following Buyer’s receipt of notice of
such Material Casualty or Material Condemnation, as the case may be, but in any
event, prior to the Closing, to terminate this Agreement, in which event the
Earnest Money shall be refunded to Buyer and neither party shall have any
further rights or obligations hereunder other than those which expressly survive
the termination of this Agreement. If Buyer fails to terminate this Agreement in
accordance with this Section 14.2, then the provisions of Section 14.1 above
shall apply. As used in this Section 14.2, a “Material Casualty” shall mean any
damage to the Hotel or any portion thereof by fire or other casualty that, in
Buyer’s reasonable judgment, may be expected to cost in excess of One Million
Dollars ($1,000,000) to repair and/or restore. As used in this Section 14.2, a
“Material Condemnation” shall mean a taking of the Hotel or any material portion
thereof as a result of a condemnation or eminent domain proceeding or the
institution of such proceeding pursuant to a written notice thereof to Seller
that, in Buyer’s reasonable determination, materially impairs (or would, when
completed, materially impair) the use or value of the Hotel.

14.3. Subject to the provisions of this Section 14, the risk of loss of damage
to the Hotel shall remain with Seller until the occurrence of the Closing.

Section 15. Miscellaneous Provisions.

15.1. Time is of the Essence. Time is hereby expressly declared to be of the
essence in this Agreement.

15.2. No Waiver. No failure by Buyer or Seller to insist upon strict performance
by the other party of any of the provisions of this Agreement shall constitute
or be deemed to be a waiver of any such provision, or constitute an amendment or
waiver of any such provision by course of performance, and Buyer or Seller,
notwithstanding any such failure to insist upon strict performance, shall have
the right thereafter to insist upon the strict performance by the

 

32



--------------------------------------------------------------------------------

other party of any and all the provisions of this Agreement. Buyer or Seller may
in its sole and absolute discretion waive only in writing any condition set
forth in this Agreement, which is for such waiving party’s sole benefit, in
which event the other party shall be obligated to close the purchase of the
Hotel upon all of the remaining provisions of this Agreement.

15.3. Survival of Terms. Any representations, warranties, agreements and
obligations of Buyer and Seller set forth in this Agreement that are expressly
stated to survive the Closing or sooner termination of this Agreement shall
continue thereafter to be binding upon and inure to the benefit of the parties
hereto, and their respective successors and permitted assigns, for the
respective period of time that is expressly provided in this Agreement for the
survival of such representation, warranty, agreement and/or obligation and, if
no such period of time is expressly provided, then for a period of one (1) year.

15.4. Brokerage.

(a) Seller is represented by Jones Lang LaSalle (“Seller’s Broker”) and Seller
shall be solely responsible for all amounts owed Seller’s Broker related to this
Agreement. Except for the foregoing, Seller represents and warrants that no
brokers, finders or other similar parties are involved in the transaction
described in this Agreement by or on behalf of Seller and that no brokerage
commissions or finder’s fees are or will be due or payable as a result thereof
or in any way connected therewith by any party claiming through or under or by
reason of the conduct of Seller. Seller shall indemnify, defend, save and hold
harmless Buyer from and against any and all claims, demands, actions, losses,
damages, liabilities, fees, costs and expenses (including reasonable attorneys’
fees) which may result from any broker (including Seller’s Broker) or finder,
whether licensed or otherwise, claiming through or under or by any reason of the
conduct of Seller as a result of the transactions described in this Agreement or
in any way connected therewith.

(b) Buyer represents and warrants that no brokers, finders or other similar
parties are involved in the transaction described in this Agreement by or on
behalf of Buyer, and that no brokerage commissions or finder’s fees are or will
be due or payable as a result thereof or in any way connected therewith by any
party claiming through or under or by reason of the conduct of Buyer. Buyer
shall indemnify, defend, save and hold harmless Seller from and against any and
all claims, demands, actions, losses, damages, liabilities, fees, costs and
expenses (including reasonable attorneys’ fees) which may result from any broker
(excluding Seller’s Broker) or finder, whether licensed or otherwise, claiming
through or under or by any reason of the conduct of Buyer as a result of the
transactions described in this Agreement or in any way connected therewith.

(c) The provisions of this Section 15.4 and the obligations of Seller and Buyer
hereunder shall survive the Closing or the earlier termination of this
Agreement.

15.5. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Georgia. Any legal action hereunder shall be filed in a
state or federal court located in the City of Atlanta, Fulton County, Georgia
only, and Seller and Buyer hereby unconditionally submit themselves to the
jurisdiction of the state and federal courts located in the City of Atlanta,
Fulton County, Georgia.

 

33



--------------------------------------------------------------------------------

15.6. Interpretation of Agreement. The parties acknowledge that both parties
have caused this Agreement to be reviewed and approved by legal counsel of their
own choosing. No negotiations concerning or modifications made to prior drafts
of this Agreement shall be construed in any manner to limit, reduce or impair
the rights, remedies, duties and obligations of the parties under this Agreement
or to restrict or expand the meaning of any of the provisions of this Agreement
or to construe any of the provisions of this Agreement in either Buyer’s or
Seller’s favor.

15.7. Sole Agreements; Amendment. This Agreement, the Conveyance Documents and
any escrow agreements entered into among Buyer, Seller and Escrow Agent are the
sole and only agreements between the parties and, with the exception of any such
escrow agreements, any and all prior oral or written representations,
correspondence, letters of intent, and agreements are merged into and superseded
by this Agreement, the Conveyance Documents and any escrow agreements entered
into among Buyer, Seller and Escrow Agent, and shall be of no force or effect.
Any modifications of this Agreement must be in writing and signed by the parties
hereto.

15.8. Partial Invalidity. If any provision hereof is held invalid or not
enforceable to its fullest extent, such provision shall be enforced to the
extent permitted by law, and the validity of the remaining provisions hereof
shall not be affected thereby, provided that the benefits and obligations of the
parties hereunder are not materially altered.

15.9. No Joint Venture. The execution and performance of this Agreement, Buyer’s
and Seller’s review and approval rights described in this Agreement, the
agreements of the parties in this Agreement and the exercise of any rights
hereunder are not intended, and shall not be construed, to create a partnership,
joint venture or co-tenancy between Seller and Buyer.

15.10. Assignment. Neither Buyer nor Seller shall directly assign all or any
part of its right, title and interest under this Agreement, without first
obtaining the other party’s prior written consent. Notwithstanding the foregoing
to the contrary, Buyer may assign all or any part of its right, title and
interest under this Agreement to any entity that (a) owns or controls, or is
owned or controlled by or under common ownership or control with, Buyer and/or
its direct and/or indirect owners and (b) would not violate the warranties and
representations contained in Section 7.3 of this Agreement if such warranties
and representations were made by such entity (“Buyer’s Assignee”), without the
prior written consent of Seller, provided Buyer provides prior written notice of
such assignment to Seller. Any assignment made in violation hereof or which does
not comply with the provisions hereof is and shall be null and void.

15.11. WAIVER OF JURY TRIAL. SELLER AND BUYER HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (OTHER THAN A COMPULSORY COUNTERCLAIM)
BROUGHT BY ANY PARTY AGAINST ANOTHER PARTY ON ANY MATTER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS AGREEMENT. THE PROVISIONS OF THIS SECTION SHALL
SURVIVE THE CLOSING AND ANY TERMINATION OF THIS AGREEMENT.

 

34



--------------------------------------------------------------------------------

15.12. Notices. All notices, requests, demands, or documents which are required
or permitted to be given or served hereunder shall be in writing and
(a) personally delivered, (b) sent by facsimile transmission (with received
confirmation no later than 5:00 p.m. Eastern Time on the day sent), (c) sent by
electronic mail (“E-mail”) (provided that explicit (and not automatically
generated) acknowledgement of receipt is received by sender), (d) sent by
overnight courier, or (e) sent by registered or certified mail, postage prepaid;
and in all events, addressed as follows:

 

  To Seller:    CSC Georgian Terrace Limited Partnership      c/o Fremont Realty
Capital, L.P.      199 Fremont Street      San Francisco, CA 94105      Attn:
Matthew J. Reidy      E-mail: mreidy@fremontgroup.com   with a copy to:   
Fremont Realty Capital, L.P.      199 Fremont Street      San Francisco, CA
94105      Attention: General Counsel      E-mail: lmenachof@fremontgroup.com  
with a copy to:    McKenna Long & Aldridge LLP      303 Peachtree Street, Suite
5300      Atlanta, Georgia 30308      Phone: (404) 527-8510      Fax: (404)
527-4198      Attn: William F. Stevens      E-mail: wstevens@mckennalong.com  
To Buyer:    Sotherly Hotels Inc.      410 West Francis Street     
Williamsburg, Virginia 23185      Phone: (757) 229-5648      Fax: (757) 564-8801
     Attn: Andrew M. Sims      E-mail: drewsims@sotherlyhotels.com   with a copy
to:    Frost Brown Todd LLC      400 West Market Street      Suite 3200     
Louisville, KY 40202-3363      Phone: (502) 568-0202      Fax: (502) 581-1087  
   Attn: Geoffrey M. White      E-mail: gwhite@fbtlaw.com

 

35



--------------------------------------------------------------------------------

  with a copy to:    Baker & McKenzie LLP      815 Connecticut Avenue, NW     
Washington, DC 20006      Phone: (202) 452-7050      Fax: (202) 416-6955     
Attn: Thomas J. Egan Jr.      E-mail: thomas.egan@bakermckenzie.com   To Escrow
Agent:    Metropolitan Title Insurance Agency,      Inc., 1820 The Exchange,
Suite 550,      Atlanta, Georgia 30339      Phone: (770) 933-0073      Fax:
(770) 933-0233      Attn: Ray Zemanek      E-mail:
rzemanek@metropolitantitle.biz

Such addresses, facsimile numbers and E-mail addresses may be changed from time
to time by the addressee by serving notice as heretofore provided. Service of
such notice or demand shall be deemed complete on (i) the date of actual
delivery as shown by the addressee’s registry or certification receipt or
(ii) the date of facsimile transmission by telecopier if such facsimile
transmission is electronically confirmed by the sender to have been received by
the addressee before 5:00 p.m. Eastern Time on a Business Day or if transmission
is confirmed after 5:00 p.m. Eastern Time or on a day other than a Business Day,
then on the next Business Day and provided that a copy of such notice is also
delivered by overnight courier, (iii) the date of delivery if sent by E-mail
(provided that explicit (and not automatically generated) acknowledgement of
receipt is received by sender on such day), (iv) if sent by registered or
certified mail, postage prepaid, at the expiration of the third (3rd) day after
the date of mailing (whether or not actually received by the addressee) or
(v) if sent by overnight courier, postage prepaid, the Business Day following
the deposit of such notice with such overnight courier (whether or not actually
received by the addressee), whichever is earliest in time.

15.13. Headings of Sections. The headings of sections and subsections herein are
inserted only for convenience of reference and shall in no way define, limit or
describe the scope or intent of any provision of this Agreement.

15.14. References to Calendar Days. Except as expressly provided herein to the
contrary, all references to “days” in determining the time for performance shall
mean calendar days.

15.15. Other Parties. Nothing in this Agreement shall be construed as giving any
person, firm, corporation or other entity, other than the parties hereto, their
successors and permitted assigns, any right, remedy or claim under or in respect
of this Agreement or any provision hereof.

15.16. No Other Agreements, Continued Marketing. So long as this Agreement is in
effect, Seller shall not market or otherwise show the Hotel to any other
prospective purchasers or accept, negotiate or discuss any offers for the Hotel
(whether or not subordinate to this Agreement) from any other prospective
purchasers.

 

36



--------------------------------------------------------------------------------

15.17. Confidentiality. Buyer hereby agrees to maintain the confidentiality,
other than to those of its affiliates, managers, members, partners,
shareholders, directors, officers, employees, attorneys, advisors, agents,
lenders, prospective lenders, prospective investors and consultants who need to
know the information for purposes of effectuating the transaction contemplated
herein, or as required by law, rule or regulation, of (a) all information that
is exchanged that is not public information or was made available to Buyer on a
confidential basis (b) the fact the parties have entered into this Agreement and
the terms hereof, and (c) the results of the investigations, inspections and
tests that are conducted at or with respect to the Hotel. Buyer acknowledges
that this provision to maintain confidentiality is an essential inducement for
Seller to enter into this Agreement. Notwithstanding the foregoing, it is
acknowledged that Buyer is an affiliate of, a real estate investment trust (the
“REIT”), and the REIT has and will seek to sell shares to the general public;
consequently, Buyer shall have the absolute and unbridled right to disclose any
information regarding the transaction contemplated by this Agreement required by
law or as determined to be necessary or appropriate by Buyer or Buyer’s
attorneys to satisfy disclosure and reporting obligations of Buyer or its
affiliates. The provisions of this Section 15.17 and the obligations of Buyer
hereunder shall survive the termination of this Agreement, but shall not survive
the Closing.

15.18. Interpretation; Joint and Several Liability. The term “Seller,” whenever
used in this Agreement, will include Seller and its successors and permitted
assigns. The term “Buyer” will include Buyer and Buyer’s successors and
permitted assigns, and as the context requires, the plural. If there is more
than one person who is “Buyer” under this Agreement, then each person will be
jointly and severally liable for all of the obligations of Buyer under this
Agreement.

15.19. Signatures of Parties to this Agreement; Counterparts. It is agreed that
facsimile, whether scanned, “pdf’d,” E-mailed or sent telephonically
(collectively “FAX”), copies of this Agreement and any related documents will be
fully binding and effective for all purposes whether or not originally executed
documents are transmitted to Seller, Buyer or Escrow Agent. FAX signatures on
documents will be treated the same as original signatures. However, each party
agrees that it will promptly forward originally executed documents to the other
party, upon written request. The parties understand that they must manually sign
and deliver original Conveyance Documents, and other documents prior to the
Closing Date. It is further agreed that this Agreement and related documents may
be executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed will be considered an original, and
all of them put together will form one and the same document, binding upon all
of the parties, even though all signatures are not on one counterpart of the
document.

15.20. Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to confer any rights or remedies upon any person, other than the
parties hereto, and subject to any restrictions on assignment herein contained,
their respective successors and assigns.

15.21. Knowledge. As used in this Agreement, the words “to Seller’s knowledge,”
to “Seller’s actual knowledge” or words of similar import shall be deemed to
mean and shall be limited to, the actual (as distinguished from implied,
imputed, or constructive) knowledge of Seller based upon the actual knowledge of
Keiri Custodio and Matthew J. Reidy, the

 

37



--------------------------------------------------------------------------------

representatives for Seller most responsible for the Hotel, without any duty on
the part of such persons to conduct any independent investigation or make any
inquiry of any person or entity, except for reasonable inquiry of Manager.

15.22. Submission Non-binding. This Agreement shall not be binding upon either
party until executed by both Buyer and Seller. Submission of this Agreement by
either party shall not bind either party to the provisions of this Agreement as
submitted until this Agreement is fully executed.

15.23. Like-Kind Exchange. Buyer’s rights and obligations under this Agreement
may be assigned by Buyer for purposes of securing a reverse “like-kind” exchange
treatment of the Hotel to be conveyed to Buyer under the Internal Revenue Code
of 1986, as amended (the “Code”). Subject to the provisions of this
Section 15.23, Seller will cooperate with Buyer and take such actions as may be
reasonably necessary to qualify the conveyance of the Hotel pursuant to this
Agreement as a reverse “like-kind” exchange under the Code. All expenses
relative to the “like-kind” exchange hereunder, including, without limitation,
any fees due to a qualified intermediary or escrow agent, shall be paid by
Buyer. Buyer’s rights under this Section 15.23, and Seller’s obligation to
cooperate, are subject to such assignment and cooperation not (i) extending the
Closing Date or (ii) increasing Seller’s liability, costs or expenses under this
Agreement or the documents executed at Closing. No such assignment by Buyer
shall release the original Buyer from its obligations under this Agreement.

15.24. Further Acts. Each party, at the request of the other, shall execute,
acknowledge and/or have notarized (if appropriate) and deliver in a timely
manner such additional documents, and do such other additional acts, also in a
timely manner, as may be reasonably required in order to accomplish the intent
and purposes of this Agreement.

[Balance of page intentionally blank;

signatures appear on following pages]

 

38



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

SELLER:   CSC GEORGIAN TERRACE LIMITED PARTNERSHIP, a Delaware limited
partnership By:  

CSC Georgian Terrace GP Corporation, a

  Delaware corporation, its General Partner By:  

/s/ MATTHEW J. REIDY

Name:   MATTHEW J. REIDY Title:   VICE PRESIDENT

[Signatures continue on following pages]

 



--------------------------------------------------------------------------------

BUYER:   SOTHERLY HOTELS INC., a Maryland corporation, its general partner By:  

/s/ DAVID R. FOLSOM

Name:   DAVID R. FOLSOM Title:   PRESIDENT

[Signatures continue on following pages]

 



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

METROPOLITAN TITLE AGENCY, INC., referred to in this Agreement as “Escrow
Agent,” hereby acknowledges that it received this Agreement executed by Seller
and Buyer as of the      day of January, 2014, and accepts the obligations of
Escrow Agent as set forth herein. Escrow Agent hereby agrees to hold and
distribute the Earnest Money in accordance with the provisions of the Agreement.

 

ESCROW AGENT:

METROPOLITAN TITLE AGENCY, INC.

By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

JOINDER BY ESCROW AGENT

METROPOLITAN TITLE AGENCY, INC., referred to in this Agreement as “Escrow
Agent,” hereby acknowledges that it received this Agreement executed by Seller
and Buyer as of the 13th day of January, 2014, and accepts the obligations of
Escrow Agent as set forth herein. Escrow Agent hereby agrees to hold and
distribute the Ernest Money in accordance with the provisions of the Agreement.

 

ESCROW AGENT:

METROPOLITAN TITLE AGENCY, INC.

By:  

/s/ Ray Zemanek

Name:  

Ray Zemanek

Title:   As President

 



--------------------------------------------------------------------------------

SCHEDULE OF EXHIBITS

 

Exhibit A-1:    Legal Description of Land Exhibit A-2:    Definition of Property
Exhibit A-3:    Legal Description of Alleyway Parcel Exhibit B:    Service
Contracts Exhibit C:    Litigation Exhibit D:    Equipment Leases Exhibit E:   
Permits Exhibit F:    Limited Warranty Deed Exhibit G:    Bill of Sale
Exhibit H:    Assignment of Other Contracts and Agreements, Leases and Rents,
Intangible Property, Software Programs, Bookings, Service Contracts and Other
Property

 



--------------------------------------------------------------------------------

EXHBIT A-1

Legal Description of Land

Tract 1-A (The Hotel Land)

All that tract or parcel of land lying and being in Land Lot 49 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

To find the TRUE POINT OF BEGINNING, COMMENCE at the point of intersection of
the northerly right of way line of Ponce de Leon Avenue (variable right of way)
with the easterly right of way line of Peachtree Street , as such rights of way
lines are extended to form an angle instead of a curve; THENCE, along said
easterly right of way line of Peachtree Street North 4 degrees 39 minutes 34
seconds East a distance of 22.52 feet to a nail set, said nail being the TRUE
POINT OF BEGINNING;

THENCE from THE TRUE POINT OF BEGINNING as thus established, continue along said
easterly right of way line of Peachtree Street North 04 degrees 39 minutes 34
seconds East a distance of 252.91 feet to a nail found; THENCE leaving said
easterly right of way of Peachtree Street South 89 degrees 38 minutes 18 seconds
East a distance of 150.12 feet to a nail found; THENCE South 04 degrees 29
minutes 44 seconds West a distance of 11.48 feet to a point; THENCE South 85
degrees 23 minutes 10 seconds East a distance of 121.80 feet to a point; THENCE
South 05 degrees 06 minutes 26 seconds West a distance of 172.25 feet to a nail
set on the northerly right of way line of Ponce de Leon Avenue (variable right
of way); THENCE along said northerly right of way line of Ponce de Leon the
following courses and distances: South 87 degrees 13 minutes 14 seconds West a
distance of 15.86 feet to a point; South 84 degrees 23 minutes 38 seconds West a
distance of 34.49 feet to a point; South 80 degrees 29 minutes 41 seconds West a
distance of 20.66 feet to a point; South 76 degrees 08 minutes 56 seconds West a
distance of 33.03 feet to a point; South 71 degrees 59 minutes 39 seconds West a
distance of 130.98 feet to a nail set; South 18 degrees 00 minutes 02 seconds
East a distance of 8.00 feet to a nail set; South 71 degrees 59 minutes 58
seconds West a distance of 33.17 feet to a nail set; along a curve to the right
with a radius of 15.00 feet and an arc length of 29.49 feet, said curve having a
chord bearing of North 51 degrees 40 minutes 14 seconds West and a chord
distance of 24.97 feet to a nail set, said nail being the TRUE POINT OF
BEGINNING.

TOGETHER WITH:

TRACT 1-B (The Parking Garage Land)

All that tract or parcel of land lying and being in Land Lot 49 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

To find the TRUE POINT OF BEGINNING, COMMENCE at the point of intersection of
the northerly right of way line of Ponce de Leon Avenue (variable right of way)
with the easterly right of way line of Peachtree Street , as such rights of way
lines are extended to form an angle instead of a curve; THENCE, along said
easterly right of way line of Peachtree Street North 4 degrees 39 minutes 34
seconds East a distance of 22.52 feet to a nail set; THENCE North 04 degrees 39
minutes 34 seconds East a distance of 252.91 feet to a nail found; THENCE
leaving said easterly right of way of Peachtree Street South 89 degrees 38
minutes 18 seconds East a distance of 150.12 feet to a nail found, said nail
being THE TRUE POINT OF BEGINNING;

 

Exhibit A-1 - Page 1



--------------------------------------------------------------------------------

THENCE from THE TRUE POINT OF BEGINNING as thus established, North 04 degrees 45
minutes 42 seconds East a distance of 200.26 feet to a point on the southerly
right of way line of Third Street (variable right of way); THENCE along said
southerly right of way line of Third Street South 85 degrees 25 minutes 34
seconds East a distance of 129.10 feet to a nail set; THENCE leaving said
southerly right of way line of Third Street South 04 degrees 27 minutes 16
seconds West a distance of 190.89 feet to a nail set; THENCE North 89 degrees 28
minutes 26 seconds West a distance of 8.17 feet to a nail set; THENCE South 05
degrees 06 minutes 26 seconds West a distance of 20.36 feet to a point; THENCE
North 85 degrees 23 minutes 10 seconds West a distance of 121.80 feet to a
point; THENCE North 04 degrees 29 minutes 44 seconds East a distance of 11.48
feet to a nail found, said nail being the TRUE POINT OF BEGINNING.

Said tract or parcel is shown as Tract 1-B on that certain ALTA/ACSM Land Title
Survey for Fremont Realty Capital, L.P., CSC Georgian Terrace Limited
Partnership, a Delaware limited partnership, and Commonwealth Land Title
Insurance Company, dated March 13, 2013, and prepared by Wayne A. Powers,
G.R.L.S. No. 2891 for the firm of Travis Pruitt & Associates, P.C.

TOGETHER WITH:

TRACT 1-C (Development Parcel A)

All that tract or parcel of land lying and being in Land Lot 49 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

BEGINNING at a building corner of a two story building located at the
intersection of the southerly right of way line of Third Street (variable right
of way) and the easterly right of way line of Peachtree Street; THENCE along
said southerly right of way line of Third Street South 85 degrees 28 minutes 25
seconds East a distance of 140.00 feet to a point; THENCE leaving said southerly
right of way line of Third Street South 04 degrees 46 minutes 19 seconds West a
distance of 50.35 feet to a nail found; THENCE North 85 degrees 21 minutes 48
seconds West a distance of 140.00 feet to a point on the easterly right of way
line of Peachtree Street; THENCE along said easterly right of way line of
Peachtree Street North 04 degrees 46 minutes 18 seconds East a distance of 50.08
feet to a building corner, said building corner being the TRUE POINT OF
BEGINNING.

Said tract or parcel is shown as Tract 1-C on that certain ALTA/ACSM Land Title
Survey for Fremont Realty Capital, L.P., CSC Georgian Terrace Limited
Partnership, a Delaware limited partnership, and Commonwealth Land Title
Insurance Company, dated March 13, 2013, and prepared by Wayne A. Powers,
G.R.L.S. No. 2891 for the firm of Travis Pruitt & Associates, P.C.

 

Exhibit A-1 - Page 2



--------------------------------------------------------------------------------

TOGETHER WITH:

TRACT 1-D (Development Parcel B)

All that tract or parcel of land lying and being in Land Lot 49 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

To find the TRUE POINT OF BEGINNING, COMMENCE at a building corner of a two
story building located at the intersection of the southerly right of way line of
Third Street (variable right of way) and the easterly right of way line of
Peachtree Street; THENCE along said easterly right of way line of Peachtree
Street South 04 degrees 46 minutes 18 seconds West a distance of 50.08 feet to a
point, said point being the TRUE POINT OF BEGINNING.

THENCE from THE TRUE POINT OF BEGINNING as thus established, leaving said
easterly right of way line of Peachtree Street South 85 degrees 21 minutes 48
seconds East a distance of 140.00 feet to a nail found; THENCE South 04 degrees
50 minutes 52 seconds West a distance of 45.13 feet to a nail found; THENCE
North 87 degrees 23 minutes 23 seconds West a distance of 140.04 feet to a nail
found on the easterly right of way line of Peachtree Street; THENCE along said
easterly right of way line of Peachtree Street North 04 degrees 46 minutes 18
seconds East a distance of 50.08 feet to a point, said point being the TRUE
POINT OF BEGINNING.

Said tract or parcel is shown as Tract 1-D on that certain ALTA/ACSM Land Title
Survey for Fremont Realty Capital, L.P., CSC Georgian Terrace Limited
Partnership, a Delaware limited partnership, and Commonwealth Land Title
Insurance Company, dated March 13, 2013, and prepared by Wayne A. Powers,
G.R.L.S. No. 2891 for the firm of Travis Pruitt & Associates, P.C.

TOGETHER WITH:

All of the development rights, and any other rights and interests, if any,
transferred from CSC Georgian Terrace Limited Partnership to CSC Georgian
Terrace Limited Partnership, pursuant to that certain Transfer of Development
Rights, dated as of October 22, 2013, and recorded with the Clerk of Superior
Court, Fulton County Georgia in Deed Book 53283, Page 625.

 

Exhibit A-1 - Page 3



--------------------------------------------------------------------------------

EXHIBIT A-2

Definition of “Property”

Capitalized terms which are used but not otherwise defined in this Exhibit A-2
shall have the meanings ascribed thereto in this Agreement.

As used in this Agreement, the term “Property” shall mean all of Seller’s right,
title and interest in and to the following:

(a) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements on or which
constitute a part of the Land (the “Improvements”);

(b) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way belonging, relating or
pertaining to the Land and the Improvements and the reversion and reversions,
remainder and remainders, and all land lying in the bed of any street, road or
avenue, opened or proposed, in front of or adjoining the Land, to the center
line thereof and all the estates, rights, titles, interests, dower and rights of
dower, curtesy and rights of curtesy, property, possession, claim and demand
whatsoever, both at law and in equity, of Seller in and to the Land and the
Improvements and every part and parcel thereof, with the appurtenances thereto;

(c) Fixtures and Personal Property. All machinery, equipment, fixtures
(including, but not limited to, all heating, air conditioning, plumbing,
lighting, communications and elevator fixtures, inventory and goods), inventory
and articles of personal property and accessions thereof and renewals,
replacements and substitutions thereof or therefor (including, but not limited
to, beds, bureaus, chiffonniers, chests, chairs, desks, lamps, mirrors,
bookcases, tables, rugs, carpeting, drapes, draperies, curtains, shades,
venetian blinds, screens, paintings, hangings, pictures, divans, couches,
luggage carts, luggage racks, stools, sofas, chinaware, linens, pillows,
blankets, glassware, silverware, foodcarts, cookware, dry cleaning facilities,
dining room wagons, keys or other entry systems, bars, bar fixtures, liquor, and
other drink dispensers, icemakers, radios, television sets, intercom and paging
equipment, electric and electronic equipment, dictating equipment, private
telephone systems, medical equipment, potted plants, heating, lighting and
plumbing fixtures, fire prevention and extinguishing apparatus, cooling and
air-conditioning systems, elevators, escalators, fittings, plants, apparatus,
stoves, ranges, refrigerators, laundry machines, tools, machinery, engines,
dynamos, motors, boilers, incinerators, switchboards, conduits, compressors,
vacuum cleaning systems, floor cleaning, waxing and polishing equipment, call
systems, brackets, electrical signs, bulbs, bells, ash and fuel, conveyors,
cabinets, lockers, shelving, spotlighting equipment, dishwashers, garbage
disposals, washers and dryers), other customary hotel equipment and other
tangible property of every kind and nature whatsoever owned by Seller, or in
which Seller has an interest, located upon the Land and the Improvements, or
appurtenant thereto, and usable in connection with the operation and occupancy
of the Land and the Improvements and all building equipment, materials and
supplies of any nature whatsoever owned by Seller, or in which Seller has an
interest, located upon the Land and the Improvements, or appurtenant thereto, or
usable in connection with the operation and occupancy of the Land and the
Improvements (collectively, the “Personal Property”);

 

Exhibit A-2 – Page 1



--------------------------------------------------------------------------------

(d) Leases and Rents. All leases (including, without limitation, the Sixt
Agreement and the ATM Agreement), subleases, rental agreements, registration
cards, if any, and other agreements affecting the use, enjoyment or occupancy of
the Land and/or the Improvements entered into by or on behalf of Seller and all
extensions, amendments and modifications thereto, but specifically excluding the
Terminated Contracts (the “Leases”), and all right, title and interest of
Seller, its successors and assigns therein and thereunder, including, without
limitation, any guaranties of the lessees’ obligations thereunder, cash or
securities deposited thereunder to secure the performance by the lessees of
their obligations thereunder and all rents, additional rents, payments in
connection with any termination, cancellation or surrender of any Lease,
revenues, issues, registration fees, if any, and profits (including all oil and
gas or other mineral royalties and bonuses) from the Land, the Improvements, all
income, rents, room rates, issues, profits, revenues, deposits, accounts and
other benefits from the operation of the Hotel on the Land and/or the
Improvements, including, without limitation, all revenues and credit card
receipts collected from guest rooms, restaurants, bars, mini-bars, meeting
rooms, banquet rooms, and recreational facilities and otherwise, all
receivables, customer obligations, installment payment obligations and other
obligations arising or created out of the sale, lease, sublease, license,
concession, or other grant of the right of the possession, use or occupancy of
all or any portion of the Land and/or Improvements, or personalty located
thereon, or rendering of services by Seller or any operator or manager of the
Hotel or the commercial space located in the Improvements or acquired from
others, including, without limitation, from the rental of any office space,
retail space, commercial space, guest room or other space, halls, stores or
offices, including any deposits securing reservations of such space, exhibit or
sales space of every kind, license, lease, sublease and concession fees, and
rentals, health club membership fees, food and beverage wholesale and retail
sales, service charges, vending machine sales and proceeds, if any, from
business interruption or other loss of income insurance relating to the use,
enjoyment or occupancy of the Land and/or the Improvements and all proceeds from
the sale or other disposition of the Leases (the “Rents”);

(e) Agreements. All agreements, contracts, equipment leases (including, without
limitation, the Equipment Leases), certificates, instruments, drafted papers,
franchises, permits, licenses, plans, specifications and other documents entered
into, and all rights therein and thereto, respecting or pertaining to the use,
occupation, construction (including, without limitation, the Existing
Construction Contract), management, upkeep, repair, maintenance, development,
marketing (including, without limitation, the Preferred Hotel Group Agreement
and agreements relating to the Hotel’s website), enjoyment or operation of the
Land and any part thereof and any Improvements or respecting any business or
activity conducted on the Land and any part thereof and all right, title and
interest of Seller therein and thereunder, including, without limitation, the
right to receive and collect any sums payable to Seller thereunder, and any and
all rights of Seller granted to Seller pursuant to that certain Transfer of
Development Rights, dated as of October 22, 2013, by CSC Georgian Terrace
Limited Partnership, to CSC Georgian Terrace Limited Partnership, recorded in
Deed Book 53283, Page 625, Fulton County, Georgia records, but specifically
excluding the Terminated Contracts; and provided, however, that, in no event
shall Seller be obligated or in any manner liable to maintain any websites, or
computer servers related thereto, in connection with the Hotel from and after
the Closing, all of which obligations and liabilities shall be assumed by Buyer
at Closing;

 

Exhibit A-2 – Page 2



--------------------------------------------------------------------------------

(f) Records and Plans. All (i) books and records maintained in connection with
the ownership, development, construction, maintenance or operation of the
Property, (ii) preliminary, final and “as-built” plans and specifications,
blueprints and/or drawings respecting the Improvements, and (iii) surveys,
structural reviews, architectural drawings, and engineering, environmental,
soil, seismic, geologic and architectural reports, studies and certificates and
other documents pertaining to the Land (including those which include comments
by any building or safety engineer, inspector or other person who regularly
makes such inspections) which are within the possession of, under the control
of, or reasonably available to, Seller (collectively, the “Records and Plans”);

(g) Intangibles. All of Seller’s interest, if any, in any and all intellectual
property owned by Seller or licensed to Seller and used in connection with the
Hotel or its operation, including, but not limited to, trade names, trademarks,
servicemarks, logos, copyrights, derivations, slogans and other marks owned or
used by or licensed to Seller and associated with the Hotel, goodwill, books and
records, tenant or guest lists, advertising materials, website(s), internet
marketing materials, social media sites, electronic data, telephone exchange
numbers identified in such materials and all other general intangibles relating
to or used in connection with the operation of the Property;

(h) Accounts. All reserves, escrows and deposit accounts maintained by or on
behalf of Seller with respect to the Property;

(i) Accounts Receivables. All right, title and interest of Seller arising from
the operation of the Land and the Improvements in and to all payments for goods
or property sold or leased or for services rendered, whether or not yet earned
by performance, and not evidenced by an instrument or chattel paper (hereinafter
referred to as “Accounts Receivable”) including, without limiting the generality
of the foregoing, (i) all accounts, contract rights, book debts, and notes
arising from the operation of the Hotel on the Land and the Improvements or
arising from the sale, lease or exchange of goods or other property and/or the
performance of services, (ii) Seller’s rights to payment from any consumer
credit/charge card organization or entities which sponsor and administer such
cards as the American Express Card, the Visa Card and the Mastercard,
(iii) Seller’s rights in, to and under all purchase orders for goods, services
or other property, (iv) Seller’s rights to any goods, services or other property
represented by any of the foregoing, (v) monies due to or to become due to
Seller under all contracts for the sale, lease or exchange of goods or other
property and/or the performance of services including the right to payment of
any interest or finance charges in respect thereto (whether or not yet earned by
performance on the part of Seller), and (vi) all collateral security and
guaranties of any kind given by any person or entity with respect to any of the
foregoing. Accounts Receivable shall include substitutions therefor, proceeds
(whether cash or non-cash, movable or immovable, tangible or intangible)
received upon the sale, exchange, transfer, collection or other disposition or
substitution thereof and any and all of the foregoing and proceeds therefrom;
and

(j) Alleyway Parcel. All of Seller’s right, title and interest, if any, in and
to the Alleyway Parcel.

Notwithstanding the foregoing or anything in this Agreement to the contrary, in
no event shall the “Property” include the following: cash, any fixtures,
personal property or equipment owned by

 

Exhibit A-2 – Page 3



--------------------------------------------------------------------------------

any party other than Seller, including, without limitation, those fixtures,
personal property or equipment owned by Manager or any supplier or vendor, or
any guests or customers of the Property, and any other items excluded from
transfer to the Buyer pursuant to the terms of the Agreement.

 

Exhibit A-2 – Page 4



--------------------------------------------------------------------------------

EXHIBIT A-3

Legal Description of Alleyway Parcel

TRACT 1-E

All that tract or parcel of land lying and being in Land Lot 49 of the 14th
District, City of Atlanta, Fulton County, Georgia and being more particularly
described as follows:

To find the TRUE POINT OF BEGINNING, COMMENCE at a building corner of a two
story building located at the intersection of the southerly right of way line of
Third Street (variable right of way) and the easterly right of way line of
Peachtree Street; THENCE along said southerly right of way line of Third Street
South 85 degrees 28 minutes 25 seconds East a distance of 140.00 feet to a
point, said point being the TRUE POINT OF BEGINNING.

THENCE from THE TRUE POINT OF BEGINNING as thus established, and continue along
the southerly right of way line of Third Street South 85 degrees 28 minutes 25
seconds East a distance of 9.99 feet to a point; THENCE leaving said southerly
right of way line of Third Street South 04 degrees 45 minutes 42 seconds West a
distance of 200.26 feet to a nail found; THENCE North 89 degrees 38 minutes 18
seconds West a distance of 5.10 feet to a point; THENCE North 04 degrees 45
minutes 04 seconds East a distance of 105.32 feet to a point; THENCE North 87
degrees 23 minutes 23 seconds West a distance of 4.96 feet to a nail found;
THENCE North 04 degrees 50 minutes 52 seconds East a distance of 45.13 feet to a
nail found; THENCE North 04 degrees 46 minutes 19 seconds East a distance of
50.35 feet to a point, said point being the TRUE POINT OF BEGINNING.

 

Exhibit A-3 - Page 1



--------------------------------------------------------------------------------

EXHIBIT B

Service Contracts

[See attached]

 



--------------------------------------------------------------------------------

EXHIBIT C

Litigation

None

 



--------------------------------------------------------------------------------

EXHIBIT D

Equipment Leases

[See attached]

 



--------------------------------------------------------------------------------

EXHIBIT E

Permits

 

•   State of Georgia Office of Insurance and Safety Fire – Renewal Invoice
(Equipment Number: E 235355)

 

•   State of Georgia Office of Insurance and Safety Fire – Statement of Account

 

•   State of Georgia Office of Insurance and Safety Fire – Description of Fees

 

•   State of Georgia Office of Insurance and Safety Fire – Statement of Account

 

•   State of Georgia Office of Insurance and Safety Fire – Description of Fees

 

•   State of Georgia Office of Insurance and Safety Fire – Statement of Account

 

•   State of Georgia Office of Insurance and Safety Fire – Description of Fees

 

•   State of Georgia Office of Insurance and Safety Fire – Statement of Account

 

•   State of Georgia Office of Insurance and Safety Fire – Description of Fees

 

•   Fulton County Department of Health and Wellness – Extended Food Service
Permit – Mims Café

 

•   Fulton County Department of Health and Wellness – Food Service Permits –
Livingston Restaurant

 

•   Fulton County Department of Health and Wellness – Food Service Permits –
Proof & Provision

 

•   Fulton County Department of Health and Wellness – Food Service Permits – The
Georgian Terrace Hotel Main Kitchen

 

•   Fulton County Department of Health and Wellness – Tourist Accommodation
Permit

 

•   State of Georgia – Certificate of Registration

 

•   City of Atlanta – Certificate of Occupancy

 

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235356

 

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235360

 

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235357

 

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235353

 

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235359

 

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235352

 

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235351

 

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235350

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235358

 

•   State of Georgia Office of Insurance and Safety Fire – Elevator Permit E
235354

 

•   Diversified Fire & Safety Suppression System Report

 

•   Diversified Fire & Safety Suppression System Report

 

•   Diversified Fire & Safety Suppression System Report

 

•   Atlanta Fire Rescue Department Permit – Processing Fee

 

•   Atlanta Fire Rescue Department Permit – Occupancy Inspection Fee

 

•   Atlanta Fire Rescue Department Permit – Place of Public Assembly –
Livingston Restaurant & Bar

 

•   Atlanta Fire Rescue Department Permit – Place of Public Assembly – Case
study room

 

•   Atlanta Fire Rescue Department Permit – Place of Public Assembly – Piedmont
Ballroom

 

•   Atlanta Fire Rescue Department Permit – Place of Public Assembly – Historic
Lobby

 

•   Atlanta Fire Rescue Department Permit – Place of Public Assembly – The Grand
Terrace

 

•   Atlanta Fire Rescue Department Permit – Flammable Liquid – 300 gallon diesel
storage tank

 

•   Atlanta Fire Rescue Department Permit – Processing Fee

 

•   Atlanta Fire Rescue Department Permit – Occupancy Inspection Fee

 

•   Atlanta Fire Rescue Department Permit – Place of Public Assembly – P&P

 

•   City of Atlanta – Food Service Wastewater Discharge Permit

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

Limited Warranty Deed

Return recorded document to:

 

 

 

 

 

STATE OF GEORGIA

COUNTY OF FULTON

LIMITED WARRANTY DEED

THIS INDENTURE, made as of the     day of             , 20    , between CSC
GEORGIAN TERRACE LIMITED PARTNERSHIP, a Delaware limited partnership
(hereinafter referred to as “Grantor”), whose address is 199 Fremont Street, San
Francisco, CA 94105, and                     , a                     , as party
of the second part whose address is                     (hereinafter referred to
as “Grantee”); the words “Grantor” and “Grantee” include their respective heirs,
successors, and assigns where the context requires or permits.

W I T N E S S E T H:

THAT, Grantor, for and in consideration of the sum of Ten and No/100 Dollars
($10.00), and other good and valuable consideration, in hand paid at and before
the sealing and delivery of these presents, the receipt and sufficiency whereof
are hereby acknowledged, has granted, bargained, sold, aliened, conveyed and
confirmed, and by these presents does hereby grant, bargain, sell, alien, convey
and confirm unto Grantee those certain tracts or parcels of real property lying
and being in Land Lot 49 of the 14th District, City of Atlanta, Fulton County,
Georgia, being more particularly described on Exhibit “A” attached hereto and
made a part hereof, together with all improvements thereon and appurtenances
thereto.

This conveyance is made subject to those certain matters described on Exhibit
“B” attached hereto and made a part hereof (collectively, the “Permitted
Exceptions”).

TO HAVE AND TO HOLD said tract or parcel of real property, with all and singular
the rights, members and appurtenances thereof, to the same being, belonging, or
in any manner appertaining, to the only proper use, benefit and behoof of
Grantee, forever in FEE SIMPLE.

AND GRANTOR will warrant and forever defend the right and title to the above
described property, subject to the Permitted Exceptions, unto Grantee against
the claims of all persons claiming by, through or under Grantor, but not
otherwise.

 

Exhibit F - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has signed and sealed this deed the day and year
first above written.

 

      GRANTOR:

 

    CSC GEORGIAN TERRACE LIMITED

Unofficial Witness

    PARTNERSHIP, a Delaware limited Name:  

 

    partnership       By:   CSC Georgian Terrace GP Corporation, a        
Delaware corporation, its General Partner

SWORN TO AND SUBSCRIBED before me,

      By:  

 

the undersigned Notary Public, this day of             , 20    .

      Name:         Title:  

 

       

Notary Public

       

My Commission Expires: 

       

(Notary Seal)

       

 

Exhibit F - Page 2



--------------------------------------------------------------------------------

EXHIBIT “A” TO LIMITED WARRANTY DEED

Land and Alleyway Parcel Description

 

Exhibit F - Page 3



--------------------------------------------------------------------------------

EXHIBIT “B” TO LIMITED WARRANTY DEED

Permitted Exceptions

[TO BE TAKEN FROM THE FINAL TITLE COMMITMENT]

 

Exhibit F - Page 4



--------------------------------------------------------------------------------

EXHIBIT G

BILL OF SALE

This “Bill of Sale” is entered into on the     day of             20    by CSC
GEORGIAN TERRACE LIMITED PARTNERSHIP, a Delaware limited partnership (“Seller”),
whose mailing address is 199 Fremont Street, San Francisco, CA 94105, in favor
of                     (“Buyer”), whose mailing address is                     .

SALE OF PERSONAL PROPERTY:

In consideration of TEN and No/100 Dollars ($10.00) and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

Sale of Personal Property. Seller hereby sells, transfers, assigns, conveys,
grants, delivers and quitclaims to Buyer, all of Seller’s right, title, and
interest in and to the “Personal Property” (as defined in Exhibit “A” to that
certain Hotel Purchase and Sale Agreement, dated as of             , 20    , by
and between Seller and Buyer (together with all amendments and modifications
thereto, if any, the “Purchase and Sale Agreement”), which is incorporated
herein by reference.

No Warranties. Other than those representations and warranties of Seller
expressly set forth in Section 7.1, Section 7.3 and Section 15.4(a) of the
Purchase and Sale Agreement, Seller makes no representations or warranties
whatsoever, and the Personal Property is conveyed on an
as-is-where-is-with-all-faults basis. Other than those representations and
warranties of Seller expressly set forth in Section 7.1, Section 7.3 and
Section 15.4(a) of the Purchase and Sale Agreement, Seller hereby disclaims
making any, and Buyer, by its acceptance of the Personal Property, acknowledges
and agrees that it is not relying upon, and that this conveyance is made
without, any representations or warranties concerning the physical or economic
condition of the Personal Property or its fitness for any particular purpose, or
any other matter with respect to the Personal Property. Buyer acknowledges and
agrees that Seller expressly disclaims and negates, as to all of the Personal
Property transferred hereby: (a) any implied or express warranty of
merchantability and (b) any implied or express warranty of fitness for a
particular purpose.

[Balance of page intentionally blank;

signature appears on following page]

 

Exhibit G - Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the date first
above written.

 

SELLER: CSC GEORGIAN TERRACE LIMITED PARTNERSHIP, a Delaware limited partnership
By:   CSC Georgian Terrace GP Corporation, a   Delaware corporation, its General
Partner   By:  

 

  Name:     Title:  

 

Exhibit G - Page 2



--------------------------------------------------------------------------------

EXHIBIT H

Assignment of Other Contracts and Agreements, Leases and Rents, Intangible
Property,

Software Programs, Bookings, Service Contracts and Other Property

ASSIGNMENT OF OTHER CONTRACTS AND AGREEMENTS, LEASES AND RENTS,

INTANGIBLE PROPERTY, SOFTWARE PROGRAMS, BOOKINGS, SERVICE

CONTRACTS AND OTHER PROPERTY

THIS ASSIGNMENT OF OTHER CONTRACTS AND AGREEMENTS, LEASES AND RENTS, INTANGIBLE
PROPERTY, SOFTWARE PROGRAMS, BOOKINGS, SERVICE CONTRACTS AND OTHER PROPERTY
(“Assignment”) is entered into on the     day of             20    (the
“Effective Date”) by and CSC GEORGIAN TERRACE LIMITED PARTNERSHIP, a Delaware
limited partnership (“Assignor”), whose mailing address is 199 Fremont Street,
San Francisco, CA 94105, and                     , whose mailing address is
                    (“Assignee”).

AGREEMENT:

In consideration of Ten and No/100 Dollars ($10.00) and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

Definitions. All capitalized terms used but not defined herein shall have the
meanings ascribed thereto in Exhibit A-1 of that certain Hotel Purchase and Sale
Agreement (the “Purchase and Sale Agreement”), dated as of             , 20    ,
by and between Assignor and                     , which Purchase and Sale
Agreement is incorporated herein and made a part hereof by reference.

Assignment. Assignor hereby quitclaims, remises and releases to Assignee, all of
Assignor’s right, title, and interest in and to: (a) all contracts and other
agreements pertaining to the use, occupation, management, maintenance or
operation of the Land and/or the hotel located on the Land which is commonly and
presently known as The Georgian Terrace Hotel, including, without limitation,
the Preferred Hotel Group Agreement and the Existing Construction Contract,
together with all other buildings and improvements located on the Land and all
fixtures therein (collectively, the “Hotel”), but specifically excluding the
Terminated Contracts (as defined in the Purchase and Sale Agreement); (b) the
leases, subleases, rental agreements and other agreements affecting the use,
enjoyment or occupancy of the Land and/or the Hotel, including, without
limitation, the Sixt Agreement and the ATM Agreement, but specifically excluding
the Terminated Contracts; (c) the leases for equipment pertaining to the use,
occupation, management or operation of the Land and/or the Hotel, including,
without limitation, the Equipment Leases, but specifically excluding the
Terminated Contracts; (d) the trade names, trademarks, and other general
intangibles relating to or used in connection with the use, occupation,
management or operation of the Property; (e) the licenses to use certain
computer software programs in connection with the use, occupation, management or
operation of the Land and/or the Hotel, but specifically excluding any licenses
granted to Assignor pursuant to the Terminated Contracts; and (f) the
reservations or contracts for the use of guest rooms, banquet facilities,
meeting rooms and/or

 

Exhibit H - Page 1



--------------------------------------------------------------------------------

conference facilities in the Hotel after the Cut-Off Time (as defined in the
Purchase and Sale Agreement); and (g) any and all other assets, rights, claims,
causes of action, or interests constituting Property; including such rights and
titles being more fully described in Exhibit A-1 of the Purchase and Sale
Agreement, which is incorporated herein by reference, but, in each case,
specifically excluding the Terminated Contracts and any rights and interests of
Assignor thereunder; TO HAVE AND TO HOLD the same, together with all rents,
issues and profits thereof and all tenements, buildings, easements,
appurtenants, rights, easements, privileges, encumbrances, exceptions and
reservations thereunto belonging or appertaining or held or enjoyed therewith.

Further Assurances. Assignor covenants and agrees with Assignee to hereafter
furnish to Assignee such further assignments, consents, acknowledgements,
documents or other instruments as Assignee may reasonably require, and to take
any other action deemed reasonably necessary or desirable by Assignee in
furtherance of this Assignment or to carry out the intent hereof.

No Warranties. Other than those representations and warranties expressly set
forth in Section 7.1, Section 7.3 and
Section 15.4(a) of the Purchase and Sale Agreement, Assignor makes no
representations or warranties whatsoever, and Assignor hereby disclaims making
any, and Assignee, by its acceptance of the property subject to this Assignment,
acknowledges and agrees that it is not relying upon, and that this conveyance is
made without any representations or warranties concerning the physical or
economic condition of the Property or its fitness for any particular purpose, or
any other matter with respect to the Property. Assignee acknowledges and agrees
that Assignor expressly disclaims and negates, as to all of the property
transferred hereby: (a) any implied or express warranty of merchantability and
(b) any implied or express warranty of fitness for a particular purpose.

Amendments. This Assignment may not be amended, changed or modified in any
manner orally, and may only be changed by an agreement in writing signed by both
Assignor and Assignee.

Captions. The captions set forth in this Assignment are used solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions.

Governing Law. This Assignment shall be governed by the laws of the State of
Georgia without regard to Georgia conflict of laws principles.

Successors and Assigns. This Assignment shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns.

Counterparts. This Assignment may be executed in any number of counterparts and
each such counterpart shall be deemed to be an original, but all of which, when
taken together, shall constitute one and the same instrument. Duplicate,
unexecuted counterpart pages may be discarded and the remaining pages assembled
as one document.

Use of Terms. The terms “Assignor” and “Assignee” as and when used herein, or
any pronouns used in place thereof, shall mean and shall include the masculine,
feminine or neuter, the singular or plural, and individuals, corporations,
partnerships or limited liability companies, and each of their respective
successors, successors in trusts, heirs, personal representatives and assigns,
according to the context thereof.

 

Exhibit H - Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have executed these presents as of the
date first above written.

 

ASSIGNOR: CSC GEORGIAN TERRACE LIMITED PARTNERSHIP, a Delaware limited
partnership By:   CSC Georgian Terrace GP Corporation, a Delaware corporation,
its General Partner   By:  

 

  Name:     Title:   ASSIGNEE:

 

By:  

 

Name:   Title:  

LOULibrary 0110570.0612501 1580180v11

 

Exhibit H - Page 3



--------------------------------------------------------------------------------

FIRST AMENDMENT TO HOTEL PURCHASE AND SALE AGREEMENT

This FIRST AMENDMENT TO HOTEL PURCHASE AND SALE AGREEMENT (“Amendment”) is dated
as of February 11 2014, and entered into by and between CSC GEORGIAN TERRACE
LIMITED PARTNERSHIP, a Delaware limited partnership, having an address at c/o
Fremont Realty Capital, L.P., 199 Fremont Street, San Francisco, CA 94105
(“Seller”), and SOTHERLY HOTELS INC., a Maryland corporation, having an address
at 410 West Francis Street, Williamsburg, VA 23185 (“Buyer”).

RECITALS

WHEREAS, Seller and Buyer have entered into that certain Hotel Purchase and Sale
Agreement, dated as of January 13,2014 (the “Purchase Agreement”).

WHEREAS, Buyer has requested an extension of the time period within which to
respond to the Title Objection Response under Section 6.1 of the Purchase
Agreement, and Seller has so agreed.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree that the fourth
sentence of Section 6.1 of the Purchase Agreement is hereby amended to read as
follows:

“If Seller is unable to or elects not to satisfy Buyer’s objections, then Buyer
may terminate this Agreement as provided in Section 5.1 above, by providing
written notice of such termination on or before the expiration of the Due
Diligence Period.”

 

  1. Miscellaneous.

(a) Definitions. Capitalized terms used in this Amendment that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.

(b) Partial Invalidity. If any term or provision of this Amendment or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Amendment, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Amendment shall be valid and enforced to the
fullest extent permitted by law.

(c) No Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

 

First Amendment to Georgian Terrace PSA

 

         1   

 



--------------------------------------------------------------------------------

(d) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.

(e) Entire Agreement; No Other Modification. This Amendment is the final
expression of, and contains the entire agreement among, the parties hereto with
respect to the subject matter set forth herein and may not be modified other
than by an agreement in writing signed by each party hereto. Except as expressly
modified by this Amendment, all terms and conditions of the Purchase Agreement,
together with any and all exhibits thereto, shall remain unmodified and are in
full force and effect and enforceable in accordance with their terms. In the
event of a conflict between the Purchase Agreement and this Amendment, the terms
and provisions of this Amendment shall control.

(f) Captions/Headings. The section headings appearing in this Amendment are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

(g) Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute a separate document but all of which together shall constitute
one and the same agreement. Signature pages may be detached and reattached to
physically form one document. A signature scanned and sent by facsimile and/or
e-mail shall be binding as an original signature.

[Balance of page intentionally blank;

signatures appear on following page]

 

First Amendment to Georgian Terrace PSA

 

   2   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the dale
first set forth above.

 

SELLER

CSC GEORGIAN TERRACE LIMITED PARTNERSHIP,

a Delaware limited partnership

By:

 

CSC Georgian Terrace GP Corporation, a

Delaware corporation, its General Partner By:  

/s/ CLAUDE J. ZINNGRABE, JR.

Name:   CLAUDE J. ZINNGRABE, JR. Its:   PRESIDENT BUYER

SOTHERLY HOTELS INC.,

a Maryland corporation, its general partner

By:  

 

Name:   Its:  

First Amendment to Georgian Terrace PSA      

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

SELLER

CSC GEORGIAN TERRACE LIMITED PARTNERSHIP,

a Delaware limited partnership

By: CSC Georgian Terrace GP Corporation, a Delaware corporation, its General
Partner By:  

 

Name:   Its:   BUYER  

SOTHERLY HOTELS INC.,

a Maryland corporation, its general partner

By:  

/s/ DAVID R. FOLSOM

Name:   DAVID R. FOLSOM Its:   PRESIDENT

First Amendment to Georgian Terrace PSA      

 



--------------------------------------------------------------------------------

SECOND AMENDMENT TO HOTEL PURCHASE AND SALE AGREEMENT

This SECOND AMENDMENT TO HOTEL PURCHASE AND SALE AGREEMENT (“Amendment”) is
dated as of February 21, 2014, and entered into by and between CSC GEORGIAN
TERRACE LIMITED PARTNERSHIP, a Delaware limited partnership, having an address
at c/o Fremont Realty Capital, L.P., 199 Fremont Street, San Francisco, CA 94105
(“Seller”), and SOTHERLY HOTELS INC., a Maryland corporation, having an address
at 410 West Francis Street, Williamsburg, VA 23185 (“Buyer”).

RECITALS

WHEREAS, Seller and Buyer have entered into that certain Hotel Purchase and Sale
Agreement, dated as of January 13, 2014, as amended by that certain First
Amendment to Hotel Purchase and Sale Agreement, dated February 11, 2014
(collectively, the “Purchase Agreement”).

WHEREAS, Buyer’s Due Diligence Period expires as of the date hereof, and Buyer
has accepted the results of Buyer’s Due Diligence and elected to move forward
with the purchase of the Property subject to the remaining terms and conditions
of the Purchase Agreement, as modified pursuant to this Amendment.

WHEREAS, Seller and Buyer desire to modify the Purchase Agreement as set forth
in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Acknowledgment of Waiver of Buyer’s Due Diligence. Buyer hereby acknowledges
that Buyer’s Due Diligence Period expires as of the date hereof, and, except as
specifically set forth in the following two paragraphs of this Section 1, Buyer
hereby waives Buyer’s Due Diligence, the Purchase Agreement shall remain in full
force and effect in accordance with its terms and conditions (as amended by this
Amendment), and the Earnest Money shall become nonrefundable to Buyer and the
sole property of Seller.

Seller hereby agrees to use commercially reasonable efforts (but which efforts
shall not require Seller to pay money or to bring suit against any party) to
deliver, or cause to be delivered, to Buyer, on or before February 28, 2014 (the
“Estoppel Delivery Date”), (i) an Estoppel Certificate (the “Reciprocal Easement
Estoppel”) in connection with that certain Reciprocal Easement Agreement, dated
as of August 22, 1990, originally by and between Diversified Peachtree, Ltd.
(“Diversified”) and Georgian Terrace L.P., and recorded in the Fulton County,
Georgia records (the “Records”) in Deed Book 13655, Page 183, and (ii) an
Estoppel Certificate (the “Joint Declaration Estoppel”; and, together with the
Reciprocal Easement Estoppel, the “Estoppels”) in connection with that certain
Joint Declaration of Easements and Covenants, dated as of March 26, 2007,

 

Second Amendment to Georgian Terrace Purchase and Sale Agreement

  

 

1

 

  

 



--------------------------------------------------------------------------------

originally by and between Diversified and Seller, and recorded in the Records in
Deed Book 44867, Page 221 and re-recorded in the Records in Deed Book 45022,
Page 509, which shall be, in form and substance, (a) (1) with respect to the
Reciprocal Easement Estoppel, substantially in the form of Exhibit A attached
hereto and incorporated herein by reference, and (2) with respect to the Joint
Declaration Estoppel, substantially in the form of Exhibit B attached hereto and
incorporated herein by reference, or (b) with respect to one or both of the
Estoppels, in other reasonably acceptable form. In the event Seller fails to
timely deliver, or cause to be delivered, the Estoppels in accordance with the
immediately preceding sentence, then Seller shall not be in default hereunder or
under the Purchase Agreement (as amended hereby), but Buyer, as its sole remedy,
may terminate the Purchase Agreement by delivering written notice (the “Estoppel
Termination Notice”) to Seller and Escrow Agent on or prior to 5:00 P.M. Eastern
Standard Time on March 3, 2014 (the “Estoppel Termination Deadline”), in which
event Escrow Agent shall disburse the entire Earnest Money to Buyer, and, upon
such disbursement, the Purchase Agreement shall automatically terminate, and
shall be deemed null and void and of no further force or effect, and neither
party shall have any rights or obligations against or to the other except those
which expressly survive such termination. If Buyer fails to deliver the Estoppel
Termination Notice to Seller and Escrow Agent on or prior to the Estoppel
Termination Deadline, Buyer shall be deemed to have accepted the Estoppels or
waived the requirement for Seller to deliver, or cause to be delivered, the
Estoppels, this Agreement shall remain in full force and effect in accordance
with its terms and conditions, and, except as expressly provided in the
following paragraph of this Section 1, the Earnest Money shall become
nonrefundable to Buyer and the sole property of Seller. It is understood and
agreed that TIME SHALL BE OF THE ESSENCE with respect to the giving of the
Estoppel Termination Notice.

Buyer is in the process of evaluating Buyer’s ability to obtain, as of the
Closing, any and all necessary liquor licenses for the Hotel in order to allow
for Buyer to continue to operate any and all facilities at the Property that
serve alcohol and related beverages following the Closing (such evaluation
being, the “Liquor License Evaluation”). In the event Buyer is not satisfied
with the results of the Liquor License Evaluation, then Seller shall not be in
default hereunder or under the Purchase Agreement (as amended hereby), but
Buyer, as its sole remedy, may terminate the Purchase Agreement by delivering
written notice (the “LL Evaluation Termination Notice”) to Seller and Escrow
Agent on or prior to 5:00 P.M. Eastern Standard Time on February 28, 2014 (the
“LL Evaluation Termination Deadline”), in which event Escrow Agent shall
disburse the entire Earnest Money to Buyer, and, upon such disbursement, the
Purchase Agreement shall automatically terminate, and shall be deemed null and
void and of no further force or effect, and neither party shall have any rights
or obligations against or to the other except those which expressly survive such
termination. If Buyer fails to deliver the LL Evaluation_Termination Notice to
Seller and Escrow Agent on or prior to the LL Evaluation_Tennination Deadline,
Buyer shall be deemed to have accepted the results of the Liquor License
Evaluation, this Agreement shall remain in full force and effect in accordance
with its terms and conditions, and, except as expressly provided in the
immediately preceding paragraph of this Section 1, the Earnest Money shall
become nonrefundable to Buyer and the sole property of Seller. It is understood
and agreed that TIME SHALL BE OF THE ESSENCE with respect to the giving of the
LL Evaluation Termination Notice.

 

Second Amendment to Georgian Terrace Purchase and Sale Agreement

   2   

 



--------------------------------------------------------------------------------

2. Existing Construction Contract. Section 9.1(q) of the Purchase Agreement is
hereby amended and restated in its entirety as follows:

“(q) Existing Construction Contract. Buyer agrees to assume the Existing
Construction Contract at closing. Notwithstanding the foregoing or anything
contained in this Agreement to the contrary, Buyer shall receive a credit at
Closing in the amount of ONE HUNDRED TWENTY-FOUR THOUSAND SIX HUNDRED FIFTY-SIX
AND 50/100 DOLLARS ($124,656.50) for the purpose of paying any amounts that are
or will be due and payable under the Existing Construction Contract on or after
the Closing with respect to both work actually performed thereunder prior to the
Closing and for any future work to be performed after the Closing pursuant to
the Existing Construction Contract. In addition, notwithstanding the fact that
the Existing Construction Contract is a lump sum contract, in the event
additional sums (“Additional Sums”) are incurred by Buyer under the Existing
Construction Contract in order to perform the remaining work to be performed
under the Existing Construction Contract without alteration or modification
thereto, without undue delay in commencing performance of the work, and without
incurring any overtime or requiring any accelerated work schedule or any other
change to the performance of the Existing Construction Contract in its ordinary
course, Seller agrees to pay to Buyer the Additional Sums promptly following
Buyer’s submission to Seller of a request for payment of such Additional Sums,
which request shall be made, if at all, on or prior to the date which is one
hundred eighty (180) days following the Closing, and which request shall include
written evidence of the Additional Sums and a detailed accounting of the reasons
therefor. For further clarification, “Additional Sums” shall not include costs
incurred: (i) following the date which is one hundred eighty (180) days
following the Closing; (ii) pursuant to change orders or amendments or
modifications to the Existing Construction Contract; (iii) as a result of work
that is beyond the scope of work currently contemplated in the Existing
Construction Contract, or requiring materials or finishes that are not currently
contemplated in the Existing Construction Contract; or (iv) as a result of
expedited work schedules (e.g., evening or weekend work) resulting in higher
labor costs than that currently contemplated under the Existing Construction
Contract, it being understood and agreed that it is currently estimated that the
outstanding work under the Existing Construction Contract will take
approximately twelve (12) weeks to complete if the work is conducted during
normal business hours. Any Additional Sums hereunder owed by Seller to Buyer
pursuant to this Section 9.1(q) shall not be subject to the “Loss Basket”
requirement set forth in Section 13.3 of this Agreement.”

3. Re-Proration of Taxes and Assessments. Buyer and Seller hereby acknowledge
and agree that Section 9.2(a) of the Purchase Agreement will not apply to
Section 9.1(a) of the Purchase Agreement and that any amounts owed by Seller to
Buyer pursuant to such Section 9.1(a) shall not be subject to the “Loss Basket”
requirement set forth in Section 13.3 of the Purchase Agreement.

 

Second Amendment to Georgian Terrace Purchase and Sale Agreement

 

   3   

 



--------------------------------------------------------------------------------

4. Miscellaneous.

(a) Definitions. Capitalized terms used in this Amendment that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.

(b) Partial Invalidity. If any term or provision of this Amendment or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Amendment, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Amendment shall be valid and enforced to the
fullest extent permitted by law.

(c) No Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

(d) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.

(e) Entire Agreement; No Other Modification. This Amendment is the final
expression of, and contains the entire agreement among, the parties hereto with
respect to the subject matter set forth herein and may not be modified other
than by an agreement in writing signed by each party hereto. Except as expressly
modified by this Amendment, all terms and conditions of the Purchase Agreement,
together with any and all exhibits thereto, shall remain unmodified and are in
full force and effect and enforceable in accordance with their terms. In the
event of a conflict between the Purchase Agreement and this Amendment, the terms
and provisions of this Amendment shall control.

(f) Captions/Headings. The section headings appearing in this Amendment are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

(g) Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute a separate document but all of which together shall constitute
one and the same agreement. Signature pages may be detached and reattached to
physically form one document. A signature scanned and sent by facsimile and/or
e-mail shall be binding as an original signature.

[Signature Page Follows]

 

Second Amendment to Georgian Terrace Purchase and Sale Agreement

 

   4   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

SELLER

CSC GEORGIAN TERRACE LIMITED PARTNERSHIP,

a Delaware limited partnership

LOGO [g705271g09i26.jpg]

BUYER

SOTHERLY HOTELS INC.,

a Maryland corporation, its general partner

By:  

 

Name:   Its:  

Second Amendment to Georgian Terrace Purchase and Sale Agreement      

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

SELLER

CSC GEORGIAN TERRACE LIMITED PARTNERSHIP,

a Delaware limited partnership

By: CSC Georgian Terrace GP Corporation, a Delaware corporation, its General
Partner By:  

 

Name:   Its:  

BUYER

SOTHERLY HOTELS INC.,

a Maryland corporation, its general partner

By:  

/s/ DAVID R. FOLSOM

Name:  

DAVID R. FOLSOM

Its:  

PRESIDENT

 

Second Amendment to Georgian Terrace Purchase and Sale Agreement



--------------------------------------------------------------------------------

Exhibit A

Form of Reciprocal Easement Estoppel

(See attached)

 

Second Amendment to Georgian Terrace Purchase and Sale Agreement



--------------------------------------------------------------------------------

ESTOPPEL CERTIFICATE

February     , 2014

CSC Georgian Terrace Limited Partnership

c/o Fremont Realty Capital, L.P.

199 Fremont Street

San Francisco, CA 94105

Attn: Matthew J. Reidy

Sotherly Hotels Inc.

410 West Francis Street

Williamsburg, Virginia 23185

Attn: Andrew M. Sims

Bank of the Ozarks

8201 Preston Road

Suite 700

Dallas, Texas 75225

Attn: Dan Thomas

 

  Re: Reciprocal Easement Agreement, dated as of August 22, 1990, originally by
and between Diversified Peachtree, Ltd. (“Diversified”) and Georgian Terrace
L.P. (“GT”), and recorded in the Fulton County, Georgia records in Deed Book
13655, Page 183 (the “Easement Agreement”); all capitalized terms used but not
defined herein shall have the meanings ascribed thereto in the Easement
Agreement

Ladies and Gentlemen:

The undersigned, the successor in interest to Diversified under the Easement
Agreement, understands that CSC Georgian Terrace Limited Partnership (“CSC”),
the successor in interest to GT under the Easement Agreement, intends to convey
to Sotherly Hotels Inc., or its successor or assignee (collectively,
“Purchaser”), among other things, certain real and personal property commonly
known as the Georgian Terrace Hotel (the “Property”), which is encumbered by the
Easement Agreement.

In connection with such conveyance, and pursuant to Section 6.11 of the Easement
Agreement, the undersigned hereby certifies to CSC, Purchaser and their
respective successors and assigns, as follows:

1. To the undersigned’s knowledge, the Easement Agreement is presently in full
force and effect and, to the undersigned’s knowledge, except as set forth in
Exhibit A attached hereto, has not been amended, modified or supplemented.

 

-1-



--------------------------------------------------------------------------------

2. To the undersigned’s knowledge, there is neither any default or violation,
nor any event which, with the passage of time or the giving of notice, or both,
would constitute a default or a violation under the Easement Agreement by either
of the parties thereto or the Property.

3. From and after the date hereof, the address for notices and communications to
be sent to the undersigned under the Easement Agreement is as follows:

Sotherly Hotels Inc.

410 West Francis Street

Williamsburg, Virginia 23185

Attn: Andrew M. Sims

Email: DrewSims@sotherlyhotels.com

This certificate is given with the understanding that CSC, Purchaser,
Purchaser’s lender, if any, any of their respective successors and assigns and
any title company insuring title to the Property may rely hereon.

 

Very truly yours, Pennbridge 683 Peachtree S, LLC By:  

 

Name:   Title:   Pennbridge 683 Peachtree 22, LLC By:  

 

Name:   Title:  

 

-2-



--------------------------------------------------------------------------------

EXHIBIT A

Amendment to Reciprocal Easement Agreement and Subordination of Security
Interest, recorded in the Fulton County, Georgia records in Deed Book 31391,
Page 555.

 

-3-



--------------------------------------------------------------------------------

Exhibit B

Form of Joint Declaration Estoppel

(See attached)

Second Amendment to Georgian Terrace Purchase and Sale Agreement



--------------------------------------------------------------------------------

ESTOPPEL CERTIFICATE

February     , 2014

CSC Georgian Terrace Limited Partnership

c/o Fremont Realty Capital, L.P.

199 Fremont Street

San Francisco, CA 94105

Attn: Matthew J. Reidy

Sotherly Hotels Inc.

410 West Francis Street

Williamsburg, Virginia 23185

Attn: Andrew M. Sims

Bank of the Ozarks

8201 Preston Road

Suite 700

Dallas, Texas 75225

Attn: Dan Thomas

 

  Re: Joint Declaration of Easements and Covenants, dated as of March 26, 2007,
originally by and between Diversified Peachtree, Ltd. (“Diversified”) and CSC
Georgian Terrace Limited Partnership (“CSC”), and recorded in the Fulton County,
Georgia records in Deed Book 44867, Page 221 and re-recorded in the Fulton
County, Georgia records in Deed Book 45022, Page 509 (the “Joint Declaration”);
all capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Joint Declaration

Ladies and Gentlemen:

The undersigned, the successor in interest to Diversified under the Joint
Declaration, understands that CSC intends to convey to Sotherly Hotels Inc., or
its successor or assignee (collectively, “Purchaser”), among other things, the
Ceebraid Property, which is encumbered by the Joint Declaration.

In connection with such conveyance, and pursuant to Section 5.15 of the Joint
Declaration, the undersigned hereby certifies to and agrees with CSC, Purchaser
and their respective successors and assigns, as follows:

1. To the undersigned’s knowledge, the Joint Declaration is presently in full
force and effect and has not been amended, modified or supplemented.

2. To the undersigned’s knowledge, there is neither any default or violation,
nor any event which, with the passage of time or the giving of notice, or both,
would constitute a default or a violation under the Joint Declaration by either
of the parties thereto or the property encumbered thereby.

 

-1-



--------------------------------------------------------------------------------

3. From and after the date hereof, the address for notices and communications to
be sent to the undersigned under the Joint Declaration is as follows:

Sotherly Hotels Inc.

410 West Francis Street

Williamsburg, Virginia 23185

Attn: Andrew M. Sims

Email: DrewSims@sotherlyhotels.com

This certificate is given with the understanding that CSC, Purchaser,
Purchaser’s lender, if any, any of their respective successors and assigns and
any title company insuring title to the Property may rely hereon.

 

Very truly yours,

Pennbridge 683 Peachtree S, LLC

By:

 

 

Name:

 

Title:

 

Pennbridge 683 Peachtree 22, LLC

By:

 

 

Name:

 

Title:

 

 

-2-



--------------------------------------------------------------------------------

THIRD AMENDMENT TO HOTEL PURCHASE AND SALE AGREEMENT

This THIRD AMENDMENT TO HOTEL PURCHASE AND SALE AGREEMENT (“Amendment”) is dated
as of March 26, 2014, and entered into by and between CSC GEORGIAN TERRACE
LIMITED PARTNERSHIP, a Delaware limited partnership, having an address at c/o
Fremont Realty Capital, L.P., 199 Fremont Street, San Francisco, CA 94105
(“Seller”), and SOTHERLY HOTELS INC., a Maryland corporation, having an address
at 410 West Francis Street, Williamsburg, VA 23185 (“Buyer”).

RECITALS

WHEREAS, Seller and Buyer have entered into that certain Hotel Purchase and Sale
Agreement, dated as of January 13, 2014, as amended by that certain First
Amendment to Hotel Purchase and Sale Agreement, dated as of February 11, 2014,
and as further amended by that certain Second Amendment to Hotel Purchase and
Sale Agreement, dated as of February 21, 2014 (as modified and amended, the
“Purchase Agreement”); and

WHEREAS, Seller and Buyer desire to modify the Purchase Agreement as set forth
in this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

1. Payment of Accrued Pay. Notwithstanding anything in the Purchase Agreement to
the contrary, including, without limitation, Section 9.1(p) thereof, Buyer and
Seller agree that all of the employees providing services to the Hotel (“Hotel
Employees”) shall be terminated by Manager as of the Closing Date and that
Seller shall pay or cause Manager to pay all Accrued Pay and Compensation as of
the Cut-Off Time with respect to all such terminated Hotel Employees, which
payment shall be made within the time period provided by law, or, with respect
to employment taxes, when such payment is due. Any and all obligations with
respect to any Hotel Employees which accrue before the Closing will be the sole
obligation of Seller. It is further understood and agreed that Buyer or Buyer’s
manager will hire substantially all of the Hotel Employees as of the Closing,
and that any and all obligations with respect to all such hired Hotel Employees
which accrue on and after the Closing will be the sole obligation of Buyer.

2. Miscellaneous.

(a) Definitions. Capitalized terms used in this Amendment that are not otherwise
defined herein shall have the meanings ascribed to such terms in the Purchase
Agreement.

 

1



--------------------------------------------------------------------------------

(b) Partial Invalidity. If any term or provision of this Amendment or the
application thereof to any person or circumstance shall, to any extent, be
invalid or unenforceable, the remainder of this Amendment, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
such term and provision of this Amendment shall be valid and enforced to the
fullest extent permitted by law.

(c) No Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.

(d) Binding Effect. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.

(e) Entire Agreement; No Other Modification. This Amendment is the final
expression of, and contains the entire agreement among, the parties hereto with
respect to the subject matter set forth herein and may not be modified other
than by an agreement in writing signed by each party hereto. Except as expressly
modified by this Amendment, all terms and conditions of the Purchase Agreement,
together with any and all exhibits thereto, shall remain unmodified and are in
full force and effect and enforceable in accordance with their terms. In the
event of a conflict between the Purchase Agreement and this Amendment, the terms
and provisions of this Amendment shall control.

(f) Captions/Headings. The section headings appearing in this Amendment are for
convenience of reference only and are not intended, to any extent and for any
purpose, to limit or define the text of any section or any subsection hereof.

(g) Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute a separate document but all of which together shall constitute
one and the same agreement. Signature pages may be detached and reattached to
physically form one document. A signature scanned and sent by facsimile and/or
e-mail shall be binding as an original signature.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

SELLER CSC GEORGIAN TERRACE LIMITED PARTNERSHIP, a Delaware limited partnership
By: CSC Georgian Terrace GP Corporation, a Delaware corporation, its General
Partner By:  

/s/ CLAUDE J. ZINNGRABE, JR.

Name:   CLAUDE J. ZINNGRABE, JR. Its:   President and CEO BUYER

SOTHERLY HOTELS INC.,

a Maryland corporation, its general partner

By:  

 

Name:   Its:  

Third Amendment to Georgian Terrace Purchase and Sale Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

SELLER

CSC GEORGIAN TERRACE LIMITED PARTNERSHIP,

a Delaware limited partnership

By: CSC Georgian Terrace GP Corporation, a Delaware corporation, its General
Partner By:  

 

Name:   Its:   BUYER

SOTHERLY HOTELS INC.,

a Maryland corporation, its general partner

By:  

/s/ DAVID R. FOLSOM

Name:   DAVID R. FOLSOM Its:   PRESIDENT

Third Amendment to Georgian Terrace Purchase and Sale Agreement

 